Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of  February 25, 2005 (this
“Agreement”), is by and among First Union Real Estate Equity and Mortgage
Investments, an unincorporated association in the form of a business trust
organized in Ohio (the “Company”), Perrin Holden & Davenport Capital Corp., as
initial purchaser (the “Initial Purchaser”) and each investor executing a
signature page hereto (each an “Investor” and collectively, the “Investors”).

 

RECITALS:

 

A.                                   The Company has authorized a new series of
preferred shares designated the “Series B-1 Cumulative Convertible Redeemable
Preference Shares of Beneficial Interest” (the “Series B-1 Stock”), which will
be convertible into shares of Common Stock in accordance with the terms of the
Certificate of Designations governing the Series B-1 Stock, in the form attached
hereto as Exhibit A (the “Certificate of Designations”).

 

B.                                     The Initial Purchaser desires to purchase
from the Company, and the Company desires to sell to the Investors, upon the
terms and subject to the conditions of this Agreement, the Series B-1 Shares.

 

C.                                     The Investors have agreed to purchase
from the Initial Purchaser, and the Initial Purchaser has agreed to sell to the
Investors, subject to the terms and conditions of this Agreement, the Series B-1
Shares.

 

D.                                    The Company, the Initial Purchaser and the
Investors desire to set forth certain agreements herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings hereunder and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto do hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 


SECTION 1.01.                             DEFINITIONS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS SET FORTH BELOW.


 

“Accredited Investor” shall mean any Person that is an “accredited investor”
within the definition contained in Rule 501(a) under the Securities Act.

 

“Affiliate” shall mean (a) with respect to an individual, any member of such
individual’s family residing in the same household; (b) with respect to an
entity: (i) any executive officer,

 

--------------------------------------------------------------------------------


 

director, partner or Person that owns ten percent (10%) or more of the
outstanding beneficial  interest of or in such entity, or (ii) any brother,
sister, brother-in-law, sister-in-law, lineal descendant or ancestor of any
executive officer, director, partner or Person that owns ten percent (10%) or
more of the outstanding beneficial  interest of or in such entity; and (c) with
respect to a Person, any Person which directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
such Person or entity; provided, however, that for purposes of the definition of
“Affiliate,” no Investor shall be deemed an “Affiliate” of the Company.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Audited Financial Statements” shall have the meaning set forth in Section 3.07.

 

“Board of Trustees” shall mean the Board of Trustees of the Company.

 

“Business Day” shall mean any day other than (i) a Saturday, (ii) a Sunday or
(iii) any other day on which banks in the City of New York are authorized or
required to close.

 

“By-Laws” shall mean, when used with respect to a specified Person, the by-laws
of a Person, as the same may be amended from time to time.

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
shares of beneficial interest, interests, participations, rights in or other
equivalents (however designated and whether voting or non-voting) of such
Person’s capital stock or any form of membership, ownership or participation 
interests, as applicable, including partnership interests, whether now
outstanding or hereafter issued and any and all securities, debt instruments,
rights, warrants or options exercisable or exchangeable for or convertible into
such capital stock.

 

“Certificate of Designations” shall have the meaning set forth in the recitals.

 

“Certificate of Incorporation” shall mean, when used with respect to a specified
Person, the Declaration of Trust, Articles or Certificate of Incorporation or
other applicable organizational document of such Person, as currently in effect.

 

“Closing” shall have the meaning set forth in Section 2.02(a).

 

“Closing Date” shall have the meaning set forth in Section 2.02(a).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

 

“Commission Filings” shall have the meaning set forth in Section 3.08.

 

“Common Stock” shall mean the common shares of beneficial interest, $1 par value
per share, of the Company.

 

“Company” shall have the meaning set forth in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Company Group Member” shall mean each of the Company and its Affiliates and
their respective directors, officers, employees, agents and attorneys and their
respective successors and assigns.

 

“Company Subsidiaries” and “Company Subsidiary” shall have the meaning set forth
in Section 3.03.

 

“Consents” shall mean all governmental and third party consents, approvals,
filings, authorizations, qualifications and waivers necessary to be received or
made by a Person.

 

“Contemplated Transactions” shall mean the transactions contemplated by each of
this Agreement, and the other Transaction Documents.

 

“Contract” shall mean any legally binding contract, agreement, mortgage, deed of
trust, bond, loan, indenture, lease, license, note, option, warrant, right,
instrument, commitment or other similar document, arrangement or agreement,
whether written or oral.

 

“Default” shall have the meaning set forth in Section 2.02(d).

 

“Environment” shall mean soil, surface waters, ground waters, land, stream,
sediments, surface or subsurface strata and ambient air.

 

“Environmental Laws” shall mean all Laws relating to the pollution of or
protection of the Environment, from contamination by, or relating to injury to,
or the protection of, real or personal property or human health or the
Environment, including, without limitation, all valid and lawful requirements
and agreements with courts and other Governmental Bodies pertaining to
reporting, licensing, permitting, investigation, remediation and removal of,
emissions, discharges, releases or threatened releases of Hazardous Materials,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, into the
Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials,
pollutants, contaminants or hazardous or toxic substances, materials or wastes.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis as in effect in the United States of America.

 

“Governmental Body” shall mean any government or governmental or
quasi-governmental authority including, without limitation, any federal, state,
territorial, county, municipal or other governmental or quasi-governmental
agency, board, branch, bureau, commission, court, arbitral body (public or
private), department or other instrumentality or political unit or subdivision,
whether located in the United States or abroad, the National Association of
Securities Dealers, Inc., the New York Stock Exchange, the Nasdaq National
Market, the Nasdaq SmallCap Market or the American Stock Exchange.

 

3

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean any substance whether solid, liquid or gaseous
in nature:  (i) the creation, processing, use, transfer, release or presence of
which requires or may hereafter require notification, investigation, or
remediation under any Environmental Law; (ii) which is or becomes defined as
“toxic”, a “hazardous waste”, “hazardous material” or “hazardous substance” or
“pollutant” or “contaminant” under any present or future Environmental Laws;
(ii) the presence of which adversely affects or is injurious to human health or
safety or the Environment;  (iv) which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous and is or becomes regulated by any Governmental Body; (v) which
contains gasoline, diesel fuel or other petroleum hydrocarbons or volatile
organic compounds; (vi) which contains polychlorinated byphenyls (PCBs) or
asbestos or urea formaldehyde foam insulation; or (vii) which contains or emits
radioactive particles, waves or materials, including radon gas.

 

“Indemnitee” shall have the meaning set forth in Section 9.01.

 

“Indemnitor” shall have the meaning set forth in Section 9.01.

 

“Initial Purchase Price” shall have the meaning set forth in Section 2.01.

 

“Initial Purchaser” shall have the meaning set forth in the preamble.

 

“Initial Purchaser Group Members” shall mean the Initial Purchaser and its
Affiliates and their respective directors, officers, employees, agents and
attorneys and their respective successors and assigns.

 

“Investors” shall have the meaning set forth in the preamble.

 

“Investor Related Party Member” shall mean the Investors and their Affiliates
and each of their respective members, directors, partners, officers, employees,
agents and attorneys and their respective successors and permitted assigns.

 

“Investors’ Rights Agreement” shall have the meaning set forth in Section
7.01(g).

 

“IRS” shall mean the Internal Revenue Service.

 

“Law” shall mean any treaty, statute, ordinance, code, rule, regulation, Order
or other legal requirement enacted, adopted, promulgated, applied or followed by
any Governmental Body.

 

“Legal Proceeding” shall mean any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or governmental proceedings.

 

“Legend” shall mean the Legend set forth in Section 4.02(e).

 

“Liability” shall mean any debt, liability or obligation, whether known or
unknown, asserted or unasserted, accrued, absolute, contingent or otherwise,
whether due or to become due.

 

4

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, pledge, lien (statutory or otherwise), security
interest, hypothecation, conditional sale agreement, encumbrance or similar
restriction or agreement.

 

“Loss” shall have the meaning set forth in Section 9.01.

 

“Material Adverse Effect” shall mean any event, condition or contingency that
has had, or is reasonably likely to have, a material adverse effect on the
business, assets, liabilities (including contingent liabilities), results of
operations, financial condition or, to the knowledge of the Company, prospects
of the Company and the Company Subsidiaries, taken as a whole or the ability of
the Company to perform its obligations under the Transaction Documents or the
validity or enforceability thereof.

 

“Notice” shall have the meaning set forth in Section 9.02(a).

 

“NYSE” shall mean the New York Stock Exchange.

 

“Order” shall mean any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award.

 

“Permits” shall mean any approvals, authorizations, licenses, permits or
certificates by or of any Governmental Body.

 

“Permitted Liens” shall mean (a) easements, restrictions, covenants, rights of
way or other minor irregularities of title currently of record against any of
the Properties, (b) real and personal property leases, (c) Liens for Taxes not
yet due and payable, or for Taxes being contested in good faith, provided that
in each such case, adequate reserves are maintained in accordance with GAAP on
the Balance Sheet, and (d) any Lien created by statute of carriers,
warehousemen, vendors, mechanics, laborers or materialmen incurred in the
ordinary course of business for sums not yet due and payable.

 

“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, unincorporated
organization, group, joint-stock company, Governmental Body or other entity.

 

“Properties” shall have the meaning set forth in Section 3.12(a).

 

“Purchase Price” shall mean $91,000,000 in the aggregate, payable as set forth
in Section 2.02.

 

“Registration Rights Agreement” shall have the meaning set forth in Section
7.01(f).

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

5

--------------------------------------------------------------------------------


 

“Series A Stock” shall mean the Series A Cumulative Convertible Redeemable
Preferred Shares of Beneficial Interest, $25 par value per share, of the
Company.

 

“Series B-1 Designees” shall mean the Trustees elected by the Investors to the
Board of Trustees pursuant to the Certificate of Designations.

 

“Series B-1 Shares” shall have the meaning set forth in Section 2.01.

 

“Series B-1 Stock” shall have the meaning set forth in the recitals.

 

“Specified Purchase Price” shall have the meaning set forth in Section 2.01.

 

“Subsidiary” shall mean, as to any Person, any other Person more than 50% of the
shares of the voting stock, voting interests, membership interests or
partnership interests of which are owned or controlled, or the ability to select
or elect more than 50% of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first Person and one or more of its Subsidiaries; provided, however, that First
Union Management, Inc. shall not be deemed to be a Subsidiary of the Company.

 

“Tax Return” shall have the meaning set forth in Section 3.11(a).

 

“Taxes” shall mean all U.S. federal, state, local and foreign income, gross
income, corporation, advance corporation, gross receipts, estimated, import,
customs, duties, transfer, excise, property, sales, use, value-added, license,
payroll, pay as you earn, withholding, social security and franchise or other
governmental taxes, imposed by any Governmental Body and any interest, penalties
or additions to tax with respect thereto.

 

“Transaction Documents” shall mean this Agreement, the schedules and exhibits
hereto, the Certificate of Designations, the Series B-1 Shares, the Registration
Rights Agreement, the Investors’ Rights Agreement, and any certificate or other
document delivered by or on behalf of the Company or the Investors pursuant to
this Agreement or in connection with the transactions contemplated by this
Agreement.

 

“Unaudited Financial Statements” shall have the meaning specified in Section
3.07.

 


SECTION 1.02.                             RULES OF CONSTRUCTION.  UNLESS THE
CONTEXT OTHERWISE REQUIRES:


 


(A)                                  AN ACCOUNTING TERM DEFINED BY GAAP THAT IS
NOT OTHERWISE DEFINED HEREIN HAS THE MEANING ASSIGNED TO IT IN ACCORDANCE WITH
GAAP;


 


(B)                                 “OR” IS NOT EXCLUSIVE;


 


(C)                                  WORDS IN THE SINGULAR INCLUDE THE PLURAL,
AND WORDS IN THE PLURAL INCLUDE THE SINGULAR;


 


(D)                                 THE WORDS “INCLUDE” AND “INCLUDING” SHALL BE
DEEMED TO MEAN “INCLUDE, WITHOUT LIMITATION,” AND “INCLUDING, WITHOUT
LIMITATION”;

 

6

--------------------------------------------------------------------------------



 


(E)                                  “HEREIN,” “HEREOF,” “HERETO,” “HEREUNDER”
AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR ARTICLE, SECTION, PARAGRAPH OR CLAUSE WHERE SUCH TERMS MAY
APPEAR;


 


(F)                                    REFERENCES TO SECTIONS MEAN REFERENCES TO
SUCH SECTION IN THIS AGREEMENT, UNLESS STATED OTHERWISE; AND


 


(G)                                 THE USE OF ANY GENDER SHALL BE APPLICABLE TO
ALL GENDERS.


 


ARTICLE II
ISSUANCE, SALE AND PURCHASE OF THE SERIES B-1 STOCK


 


SECTION 2.01.                             SALE AND PURCHASE OF THE SERIES B-1
STOCK.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, THE
COMPANY WILL SELL TO THE INITIAL PURCHASER, AND THE INITIAL PURCHASER WILL
PURCHASE FROM THE COMPANY, AN AGGREGATE OF 3,640,000 SHARES OF THE SERIES B-1
STOCK (THE “SERIES B-1 SHARES”) FOR AN AGGREGATE PURCHASE PRICE OF $90,750,000
(THE “INITIAL PURCHASE PRICE”).  THE COMPANY WILL THEN CAUSE THE INITIAL
PURCHASER TO IMMEDIATELY SELL THE SHARES TO THE INVESTORS, AND THE INVESTORS
WILL SEVERALLY PURCHASE FROM THE INITIAL PURCHASER, AN AGGREGATE OF 3,640,000
SHARES OF THE SERIES B-1 SHARES FOR AN AGGREGATE PURCHASE PRICE OF $91,000,000]
(THE “PURCHASE PRICE”).  THE NUMBER OF SERIES B-1 SHARES TO BE PURCHASED BY EACH
INVESTOR AT THE CLOSING AND THE PORTION OF THE AGGREGATE PURCHASE PRICE TO BE
PAID BY EACH INVESTOR AT THE CLOSING IN THE EXCHANGE THEREFOR, SHALL BE AS
SPECIFIED IN SCHEDULE 2.01 (WITH RESPECT TO EACH SUCH INVESTOR, SUCH INVESTOR’S
“SPECIFIED PURCHASE PRICE”).


 


SECTION 2.02.                             CLOSING.


 


(A)                                  SUBJECT TO THE SATISFACTION OR WAIVER OF
THE CONDITIONS SET FORTH IN THIS AGREEMENT, THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY SECTION 2.01 (THE “CLOSING”) SHALL TAKE PLACE AT 10:00 AM ON
FEBRUARY 28, 2005, OR AT SUCH OTHER TIME AS MAY BE MUTUALLY AGREED UPON BY THE
INVESTORS AND THE COMPANY (THE “CLOSING DATE”).  THE CLOSING SHALL OCCUR ON THE
CLOSING DATE AT THE OFFICES OF KATTEN MUCHIN ZAVIS ROSENMAN, 575 MADISON AVENUE,
NEW YORK, NEW YORK.


 


(B)                                 AT THE CLOSING: (I) THE COMPANY WILL DELIVER
TO THE INITIAL PURCHASER CERTIFICATES FOR THE SERIES B-1 SHARES TO BE SOLD IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.01 REGISTERED IN THE NAME OF THE
INITIAL PURCHASER; (II) THE INITIAL PURCHASER, IN FULL PAYMENT FOR THE SERIES
B-1 SHARES, WILL DELIVER TO THE COMPANY IMMEDIATELY AVAILABLE FUNDS, BY WIRE
TRANSFER TO SUCH ACCOUNT AS THE COMPANY SHALL SPECIFY, THE INITIAL PURCHASE
PRICE; AND (III) EACH PARTY SHALL TAKE OR CAUSE TO HAPPEN SUCH OTHER ACTIONS,
AND SHALL EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS OR DOCUMENTS, AS SHALL BE
REQUIRED UNDER ARTICLE VII.


 


(C)                                  AT THE CLOSING: (I) THE INITIAL PURCHASER
WILL DELIVER TO THE INVESTORS CERTIFICATES FOR THE SERIES B-1 SHARES TO BE SOLD
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.01 IN SUCH DENOMINATIONS AS SUCH
INVESTOR SHALL REQUEST REGISTERED IN THE RESPECTIVE NAMES OF THE INVESTORS AND
PROPORTIONS SET FORTH IN SCHEDULE 2.01; (II) EACH INVESTOR, IN FULL PAYMENT FOR
THE SERIES B-1 SHARES, WILL DELIVER TO THE INITIAL PURCHASER IMMEDIATELY
AVAILABLE FUNDS, BY WIRE

 

7

--------------------------------------------------------------------------------



 


TRANSFER TO SUCH ACCOUNT AS THE INITIAL PURCHASER SHALL SPECIFY, BEFORE THE
CLOSING SUCH INVESTOR’S SPECIFIED PURCHASE PRICE; AND (III) EACH PARTY SHALL
TAKE OR CAUSE TO HAPPEN SUCH OTHER ACTIONS, AND SHALL EXECUTE AND DELIVER SUCH
OTHER INSTRUMENTS OR DOCUMENTS, AS SHALL BE REQUIRED UNDER ARTICLE VII.


 


(D)                                 IF THE COMPANY OR THE INITIAL PURCHASER (I)
FAILS TO TENDER CERTIFICATES AT THE CLOSING OR FAILS TO SATISFY ANY
CONDITION THAT IS NOT WAIVED UNDER ARTICLE VII OF THIS AGREEMENT (EITHER SUCH
EVENT, A “DEFAULT”), AND (II) DOES NOT CURE SUCH DEFAULT (OR, IN THE CASE OF A
DEFAULT BY THE INITIAL PURCHASER, IF THE COMPANY FAILS TO LOCATE ANOTHER
REGISTERED BROKER DEALER WHO SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS OF
THIS AGREEMENT WHO CURES SUCH DEFAULT) WITHIN TEN (10) BUSINESS DAYS OF THE
CLOSING DATE, THEN THE INVESTORS WILL BE RELEASED FROM THEIR OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT WAIVING THEIR RIGHTS HEREUNDER.


 


SECTION 2.03.                             USE OF PROCEEDS.  THE COMPANY SHALL
USE THE PROCEEDS FROM THE SALE OF THE SERIES B-1 STOCK FOR GENERAL CORPORATE
PURPOSES.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company represents and warrants to the Initial Purchaser and to each of the
Investors as follows:

 


SECTION 3.01.                             ORGANIZATION AND GOOD STANDING.  THE
COMPANY IS AN UNINCORPORATED ASSOCIATION IN THE FORM OF A BUSINESS TRUST
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
OHIO, AND HAS FULL TRUST POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES, AND CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED.  THE COMPANY IS
DULY QUALIFIED, REGISTERED OR LICENSED AS A FOREIGN BUSINESS ENTITY TO DO
BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE OWNERSHIP OR
LEASING OF ITS PROPERTIES OR THE CHARACTER OF ITS PRESENT OPERATIONS MAKES SUCH
QUALIFICATION, REGISTRATION OR LICENSING NECESSARY, EXCEPT WHERE THE FAILURE TO
SO QUALIFY OR BE IN GOOD STANDING COULD NOT INDIVIDUALLY OR IN THE AGGREGATE
REASONABLY HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS HERETOFORE DELIVERED
OR MADE AVAILABLE TO THE INITIAL PURCHASER AND TO THE INVESTORS COMPLETE AND
CORRECT COPIES OF THE DECLARATION OF TRUST AND ALL AMENDMENTS THERETO OF THE
COMPANY, AS IN EFFECT AS OF THE DATE OF THIS AGREEMENT.


 


SECTION 3.02.                             AUTHORITY; BINDING EFFECT.  THE
COMPANY HAS FULL TRUST POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND TO CONSUMMATE THE CONTEMPLATED
TRANSACTIONS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE OTHER TRANSACTION DOCUMENTS HAVE BEEN DULY AND
VALIDLY APPROVED BY ALL NECESSARY ACTION ON THE PART OF THE COMPANY.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY

 

8

--------------------------------------------------------------------------------


 


AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
SUBJECT TO THE EFFECTS OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND SUBJECT TO THE EFFECTS OF GENERAL EQUITABLE PRINCIPLES. 
THE OTHER TRANSACTION DOCUMENTS, WHEN EXECUTED AND DELIVERED BY THE COMPANY,
WILL BE DULY EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE SUBJECT TO THE EFFECTS OF
ANY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
THE EFFECTS OF GENERAL EQUITABLE PRINCIPLES.


 


SECTION 3.03.                             ORGANIZATION AND GOOD STANDING OF
COMPANY SUBSIDIARIES.  SCHEDULE 3.03 LISTS ALL SUBSIDIARIES OF THE COMPANY AND
THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION (COLLECTIVELY, THE “COMPANY
SUBSIDIARIES” AND EACH, A “COMPANY SUBSIDIARY”).  EXCEPT AS SET FORTH IN
SCHEDULE 3.03, THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL THE SHARES OF
OUTSTANDING CAPITAL STOCK OF EACH COMPANY SUBSIDIARY.  THERE ARE NO OUTSTANDING
SECURITIES OR RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF ANY CAPITAL
STOCK OF ANY COMPANY SUBSIDIARY AND THERE ARE NO CONTRACTS BY WHICH ANY COMPANY
SUBSIDIARY IS BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK.  ALL OF THE
SHARES OF CAPITAL STOCK OF EACH OF THE COMPANY SUBSIDIARIES ARE DULY AND VALIDLY
AUTHORIZED, FULLY PAID AND NON-ASSESSABLE AND, EXCEPT FOR THE LIENS SET FORTH IN
SCHEDULE 3.03, ARE OWNED BY THE COMPANY FREE AND CLEAR OF ANY LIEN WITH RESPECT
THERETO.  EACH COMPANY SUBSIDIARY IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, AND HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO OWN, OPERATE AND LEASE ITS PROPERTIES
AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED, AND IS DULY LICENSED
OR QUALIFIED TO DO BUSINESS IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR
LEASES PROPERTIES, OR CONDUCTS ANY BUSINESS, SO AS TO REQUIRE SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO LICENSED OR QUALIFIED IN ANY
SUCH JURISDICTION COULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY HAVE A
MATERIAL ADVERSE EFFECT.  EXCEPT FOR THE LIMITATIONS RELATING TO THE LIENS SET
FORTH IN SCHEDULE 3.03, NO COMPANY SUBSIDIARY IS SUBJECT TO ANY RESTRICTION ON
ITS ABILITY TO MAKE DISTRIBUTIONS TO ITS OWNERS.


 


SECTION 3.04.                             CAPITALIZATION.


 


(A)                                  SCHEDULE 3.04(A) SETS FORTH (I) THE
AUTHORIZED CAPITALIZATION OF THE COMPANY, THE NUMBER OF SHARES OF EACH CLASS
ISSUED AND OUTSTANDING AND THE NUMBER OF SHARES RESERVED FOR ISSUANCE IN
CONNECTION WITH THE COMPANY’S STOCK OPTION PLANS OR OTHERWISE, AND (II) ALL
OPTIONS, WARRANTS, RIGHTS TO SUBSCRIBE TO, CALLS, CONTRACTS, UNDERTAKINGS,
ARRANGEMENTS AND COMMITMENTS TO ISSUE WHICH MAY RESULT IN THE ISSUANCE OF STOCK
OF THE COMPANY.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF THE COMPANY’S STOCK
HAVE BEEN AND ALL SHARES RESERVED FOR ISSUANCE WILL ON ISSUANCE BE, DULY AND
VALIDLY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE AND ARE NOT
SUBJECT TO ANY PREEMPTIVE RIGHTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.04(A),
PURSUANT TO THIS AGREEMENT, AND AS PROVIDED IN THE CERTIFICATES OF DESIGNATIONS
OF THE SERIES A STOCK AND SERIES B-1 STOCK, (I) NO EQUITY SECURITIES OF THE
COMPANY ARE OR MAY BE REQUIRED TO BE ISSUED BY REASON OF ANY OPTIONS, WARRANTS,
RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER, (II)
THERE ARE OUTSTANDING NO SECURITIES OR RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE
FOR SHARES OF ANY STOCK OF THE COMPANY, AND (III) THERE ARE NO CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY IS BOUND TO
ISSUE ADDITIONAL SHARES OF ITS STOCK OR SECURITIES OR RIGHTS CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES OF ANY STOCK OF THE COMPANY, OR OPTIONS, WARRANTS OR
RIGHTS TO PURCHASE OR ACQUIRE ANY ADDITIONAL SHARES OF ITS STOCK.  NEITHER THE
COMPANY NOR ANY COMPANY SUBSIDIARY IS SUBJECT TO ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY OF ITS CAPITAL

 

9

--------------------------------------------------------------------------------


 


STOCK.  EXCEPT AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT OR AS SET
FORTH ON SCHEDULE 3.04(A), THERE ARE NO CONTRACTS BETWEEN THE COMPANY AND ANY
PERSON GRANTING SUCH PERSON THE RIGHT TO REQUIRE THE COMPANY TO FILE A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO ANY SECURITIES
OF THE COMPANY OWNED OR TO BE OWNED BY SUCH PERSON OR TO REQUIRE THE COMPANY TO
INCLUDE SUCH SECURITIES IN ANY OTHER REGISTRATION STATEMENT FILED BY THE COMPANY
UNDER THE SECURITIES ACT.


 


(B)                                 THE SERIES B-1 SHARES WILL HAVE THE VOTING
POWERS, DESIGNATIONS, PREFERENCES AND RIGHTS, AND THE QUALIFICATIONS,
LIMITATIONS AND RESTRICTIONS THEREOF, SET FORTH IN THE CERTIFICATE OF
DESIGNATIONS.  THE COMPANY HAS RESERVED, OR WILL ON OR BEFORE CLOSING RESERVE,
FOR ISSUANCE THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES
B-1 SHARES.  WHEN PAID FOR BY, AND ISSUED TO, THE INITIAL PURCHASER, THE SERIES
B-1 SHARES WILL BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE AND WILL BE FREE AND CLEAR OF ANY LIENS.  WHEN PAID FOR BY, AND
SOLD TO, EACH OF THE INVESTORS THE SERIES B-1 SHARES WILL BE DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND WILL BE FREE AND CLEAR OF ANY
LIENS.  THE ISSUANCE AND SALE OF THE SERIES B-1 SHARES IS NOT SUBJECT TO ANY
PREEMPTIVE RIGHTS.  EXCEPT FOR THE RESTRICTIONS SET FORTH, OR REFERRED TO, IN
THE LEGEND, THE SERIES B-1 SHARES WHEN ISSUED AND SOLD WILL NOT BE SUBJECT TO
ANY RESTRICTION ON USE, VOTING OR TRANSFER; AND THE SHARES OF COMMON STOCK
ISSUABLE TO EACH SUCH INVESTOR UPON CONVERSION OF THE SERIES B-1 SHARES, WHEN
ISSUED IN ACCORDANCE WITH THE COMPANY’S DECLARATION OF TRUST, WILL BE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND WILL BE FREE AND
CLEAR OF ANY LIENS AND EXCEPT FOR THE RESTRICTIONS SET FORTH, OR REFERRED TO, IN
THE LEGEND, WILL NOT BE SUBJECT TO ANY RESTRICTION ON USE, VOTING OR TRANSFER OR
TO ANY PREEMPTIVE RIGHTS.


 


SECTION 3.05.                             NO VIOLATIONS; CONSENTS.  EXCEPT AS
SET FORTH ON SCHEDULE 3.05, NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE BY
THE COMPANY OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS NOR THE
CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS, WILL (A) CONFLICT WITH, OR RESULT
IN THE BREACH OF, ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OR BY-LAWS OF
THE COMPANY OR ANY COMPANY SUBSIDIARY, (B) CONFLICT WITH, VIOLATE, RESULT IN THE
BREACH OR TERMINATION OF, OR CONSTITUTE A DEFAULT OR GIVE RISE TO ANY RIGHT OF
TERMINATION OR ACCELERATION OR RIGHT TO INCREASE THE OBLIGATIONS OR OTHERWISE
MODIFY THE TERMS THEREOF UNDER ANY CONTRACT, PERMIT OR ORDER TO WHICH THE
COMPANY OR ANY COMPANY SUBSIDIARY IS A PARTY OR BY WHICH THE COMPANY OR ANY
COMPANY SUBSIDIARY OR ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY
COMPANY SUBSIDIARY IS BOUND, (C) CONSTITUTE A VIOLATION OF ANY LAW APPLICABLE TO
THE COMPANY OR ANY COMPANY SUBSIDIARY; OR (D) RESULT IN THE CREATION OF ANY LIEN
UPON THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY COMPANY SUBSIDIARY OTHER
THAN WITH RESPECT TO THE FOREGOING CLAUSES (B), (C) AND (D), SUCH REQUIREMENTS,
CONFLICTS, VIOLATIONS, BREACHES OR RIGHTS WHICH COULD NOT INDIVIDUALLY OR IN THE
AGGREGATE REASONABLY HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON
SCHEDULE 3.05, OTHER THAN THOSE WHICH HAVE BEEN OBTAINED OR MADE OR WHICH COULD
NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY HAVE A MATERIAL ADVERSE EFFECT,
NO CONSENT IS REQUIRED ON THE PART OF THE COMPANY OR THE COMPANY SUBSIDIARIES IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE TRANSACTION
DOCUMENTS, OR THE COMPLIANCE BY THE COMPANY WITH ANY OF THE PROVISIONS HEREOF OR
THEREOF.


 


SECTION 3.06.                             LISTING.  THE COMPANY IS NOT IN
VIOLATION OF THE LISTING REQUIREMENTS OF THE NYSE IN ANY MATERIAL RESPECT.  THE
COMPANY HAS NOT RECEIVED ANY NOTICE FROM THE NYSE THAT

 

10

--------------------------------------------------------------------------------


 


THE COMMON STOCK IS TO BE DELISTED BY THE NYSE.  CONDITIONED UPON THE APPROVAL
OF A LISTING APPLICATION BY THE NYSE, THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT CONSTITUTE A BONA FIDE PRIVATE FINANCING UNDER PARAGRAPH 312.03 OF THE
NYSE LISTED COMPANY MANUAL AND STOCKHOLDER APPROVAL IS NOT REQUIRED UNDER THE
RULES AND REGULATIONS OF THE NYSE IN ORDER TO AUTHORIZE THE ISSUANCE OF THE
SERIES B-1 SHARES PURSUANT TO THIS AGREEMENT OR THE LISTING OF THE COMMON STOCK
INTO WHICH THE SERIES B-1 STOCK IS CONVERTIBLE.


 


SECTION 3.07.                             FINANCIAL STATEMENTS.  THE COMPANY HAS
PREVIOUSLY DELIVERED TO THE INITIAL PURCHASER AND TO THE INVESTORS COPIES OF (I)
THE COMBINED BALANCE SHEET OF THE COMPANY, FIRST UNION MANAGEMENT, INC. AND THE
COMPANY SUBSIDIARIES AS OF DECEMBER 31, 2003 AND THE RELATED COMBINED STATEMENTS
OF OPERATIONS, SHAREHOLDER’ EQUITY AND CASH FLOW FOR THE YEAR ENDED DECEMBER 31,
2003 AS REPORTED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR
ENDED DECEMBER 31, 2003, FILED BY THE COMPANY WITH THE SEC UNDER THE EXCHANGE
ACT, AND ACCOMPANIED BY THE AUDIT REPORT OF KPMG LLP, INDEPENDENT PUBLIC
ACCOUNTANTS, (COLLECTIVELY, THE “AUDITED FINANCIAL STATEMENTS”), AND (II) THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND THE COMPANY SUBSIDIARIES
AS OF SEPTEMBER 30, 2004 (THE “BALANCE SHEET”) AND THE RELATED UNAUDITED
CONSOLIDATED INCOME STATEMENTS AND CASH FLOWS FOR THE THIRTEEN WEEKS AND
THIRTY-NINE WEEKS ENDED SEPTEMBER 30, 2004, AS REPORTED IN THE COMPANY’S
QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2004,
FILED WITH THE SEC UNDER THE EXCHANGE ACT (THE “UNAUDITED FINANCIAL
STATEMENTS”). THE AUDITED FINANCIAL STATEMENTS ACCURATELY REFLECT THE BOOKS AND
RECORDS OF THE COMPANY AND PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE
COMBINED FINANCIAL POSITION OF THE COMPANY, FIRST UNION MANAGEMENT, INC. AND THE
COMPANY SUBSIDIARIES AND THE COMBINED RESULTS OF THEIR OPERATIONS AND THEIR CASH
FLOWS FOR THE PERIODS AND DATES COVERED THEREBY, IN CONFORMITY WITH GAAP.  THE
UNAUDITED FINANCIAL STATEMENTS ACCURATELY REFLECT THE BOOKS AND RECORDS OF THE
COMPANY AND PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE COMBINED FINANCIAL
POSITION OF THE COMPANY AND THE COMPANY SUBSIDIARIES AND THE COMBINED RESULTS OF
THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE PERIOD AND DATE COVERED THEREBY,
IN CONFORMITY WITH GAAP, EXCEPT FOR CHANGES RESULTING FROM NORMAL YEAR-END
ADJUSTMENTS (NONE OF WHICH WILL BE MATERIAL IN AMOUNT).


 


SECTION 3.08.                             COMMISSION FILINGS.  THE COMPANY HAS
FILED ALL REPORTS, REGISTRATION STATEMENTS, PROXY STATEMENTS AND OTHER
MATERIALS, TOGETHER WITH ANY AMENDMENTS REQUIRED TO BE MADE WITH RESPECT
THERETO, THAT WERE REQUIRED TO BE FILED WITH THE SEC UNDER THE SECURITIES ACT OR
THE EXCHANGE ACT FROM AND AFTER DECEMBER 31, 2003 (ALL SUCH REPORTS AND
STATEMENTS ARE COLLECTIVELY REFERRED TO HEREIN AS THE “COMMISSION FILINGS”).  AS
OF THEIR RESPECTIVE DATES, THE COMMISSION FILINGS, INCLUDING THE FINANCIAL
STATEMENTS CONTAINED THEREIN, COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF THE
STATUTES AND PUBLISHED RULES AND REGULATIONS ENFORCED OR PROMULGATED BY THE
REGULATORY AUTHORITY WITH WHICH THE COMMISSION FILINGS WERE FILED, AND, EXCEPT
TO THE EXTENT THE INFORMATION IN ANY COMMISSION FILING HAS BEEN REVISED OR
SUPERSEDED BY A LATER FILED COMMISSION FILING, DID NOT AND DO NOT AS OF THE DATE
HEREOF CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


11

--------------------------------------------------------------------------------



 


SECTION 3.09.                             ABSENCE OF CERTAIN DEVELOPMENTS.

 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.09(A), OR
DISCLOSED IN THE COMMISSION FILINGS, SINCE DECEMBER 31, 2003:


 

(I)                                     NO EVENT, CONDITION OR CONTINGENCY HAS
OCCURRED WHICH COULD REASONABLY HAVE A MATERIAL ADVERSE EFFECT;

 

(II)                                  NEITHER THE COMPANY NOR ANY COMPANY
SUBSIDIARY HAS TRANSFERRED, ISSUED, SOLD OR DISPOSED OF ANY SHARES OF THEIR
CAPITAL STOCK OR GRANTED ANY OPTIONS, WARRANTS, CALLS OR OTHER RIGHTS TO
PURCHASE OR OTHERWISE ACQUIRE SHARES OF THEIR CAPITAL STOCK OTHER THAN UNDER THE
COMPANY’S EMPLOYEE STOCK OPTION PLANS AND THE DISSOLUTION OF FORMER COMPANY
SUBSIDIARIES;

 

(III)                               THERE HAS NOT BEEN ANY DAMAGE, DESTRUCTION
OR LOSS, WHETHER OR NOT COVERED BY INSURANCE, WITH RESPECT TO THE PROPERTY OF
THE COMPANY OR ANY COMPANY SUBSIDIARY HAVING A MATERIAL ADVERSE IMPACT ON THE
BUSINESS OF THE COMPANY OR THE COMPANY SUBSIDIARIES, TAKEN AS A WHOLE;

 

(IV)                              NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY
HAS MADE ANY CHANGE IN THE ACCOUNTING PRINCIPLES, METHODS OR PRACTICES FOLLOWED
BY IT (INCLUDING, WITHOUT LIMITATION, ITS METHOD OF ACCOUNTING FOR STOCK
OPTIONS) OTHER THAN A CHANGE WHICH WAS REQUIRED BY REASON OF A CONCURRENT CHANGE
IN LAW OR GAAP;

 

(V)                                 NEITHER THE COMPANY NOR ANY COMPANY
SUBSIDIARY HAS AMENDED ITS ORGANIZATIONAL DOCUMENTS OR BY-LAWS EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT;

 


SECTION 3.10.                             LITIGATION.  THERE ARE NO LEGAL
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, THAT
QUESTION THE VALIDITY OF THIS AGREEMENT OR THE TRANSACTION DOCUMENTS OR ANY
ACTION TAKEN OR TO BE TAKEN BY THE COMPANY OR ANY COMPANY SUBSIDIARY IN
CONNECTION WITH THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS.  EXCEPT AS
OTHERWISE DISCLOSED HEREIN OR IN THE COMMISSION FILINGS OR ON SCHEDULE 3.10,
THERE ARE NO LEGAL PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED, AGAINST OR AFFECTING THE COMPANY OR ANY COMPANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES OR ASSETS, AT LAW OR IN EQUITY, INVOLVING CLAIMS OF
MORE THAN $1,000,000 OR THAT OTHERWISE INDIVIDUALLY OR IN THE AGGREGATE COULD
REASONABLY HAVE A MATERIAL ADVERSE EFFECT IF ADVERSELY DETERMINED.  THERE IS NO
OUTSTANDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, ORDER OF ANY
GOVERNMENTAL BODY AGAINST THE COMPANY OR ANY COMPANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS, WHICH ORDERS COULD INDIVIDUALLY OR IN THE
AGGREGATE REASONABLY HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.11.                             TAX MATTERS.


 


(A)                                  FOR THE PERIODS SINCE JANUARY 1, 2001, THE
COMPANY AND EACH COMPANY SUBSIDIARY HAS TIMELY FILED OR CAUSED TO BE TIMELY
FILED ANY AND ALL RETURNS, DECLARATIONS, REPORTS (INCLUDING ANY CONSOLIDATED,
COMBINED OR UNITARY RETURNS), CLAIMS FOR REFUND, INFORMATION RETURNS, OR OTHER
DOCUMENTS OR STATEMENTS RELATING TO TAXES, INCLUDING ANY SCHEDULE OR ATTACHMENT
THERETO AND ANY AMENDMENT OR SUPPLEMENT THEREOF (EACH, A “TAX RETURN”) REQUIRED
TO BE FILED BY IT UNDER APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW, EXCEPT
TO THE EXTENT THAT ANY FAILURE TO DO SO COULD

 

12

--------------------------------------------------------------------------------


 


NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY HAVE A MATERIAL ADVERSE EFFECT.
THE RESERVES FOR TAXES CONTAINED IN THE FINANCIAL STATEMENTS OF THE COMPANY OR
CARRIED ON THE BOOKS AND RECORDS OF THE COMPANY AND THE COMPANY SUBSIDIARIES, AS
APPLICABLE, ARE IN THE AGGREGATE ADEQUATE TO COVER ALL TAX LIABILITIES AND
DEFERRED TAXES OF THE COMPANY AND THE COMPANY SUBSIDIARIES AS OF THE DATE OF
THIS AGREEMENT, EXCEPT TO THE EXTENT THAT ANY INADEQUACY COULD NOT INDIVIDUALLY
OR IN THE AGGREGATE REASONABLY HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 FOR THE PERIODS SINCE JANUARY 1, 2001, ALL
TAXES SHOWN AS BEING DUE AND OWING BY THE COMPANY OR ANY COMPANY SUBSIDIARY ON
ANY TAX RETURN HAVE BEEN PAID.


 


(C)                                  THE COMPANY AND EACH COMPANY SUBSIDIARY HAS
TIMELY WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN
CONNECTION WITH ANY AMOUNTS PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT
CONTRACTOR, CREDITOR, STOCKHOLDER, OR THIRD PARTY, EXCEPT TO THE EXTENT THAT ANY
FAILURE TO DO SO COULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY HAVE A
MATERIAL ADVERSE EFFECT.


 


(D)                                 NONE OF THE COMPANY NOR ANY COMPANY
SUBSIDIARY HAS WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR AGREED
TO ANY EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY, IN EACH
CASE EXCEPT AS TO TAXES THAT ARE DISCLOSED ON SCHEDULE 3.11(D) OR IN THE
FINANCIAL STATEMENTS OF THE COMPANY AND THE COMPANY SUBSIDIARIES, AS APPLICABLE,
OR THAT, IF ASSESSED COULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY HAVE
A MATERIAL ADVERSE EFFECT.


 


(E)                                  THE COMPANY HAS ELECTED UNDER SECTION
856(C) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), TO BE
TAXED AS A REAL ESTATE INVESTMENT TRUST (“REIT”), AND SUCH ELECTION HAS NOT BEEN
REVOKED OR TERMINATED AND REMAINS IN FULL FORCE AND EFFECT.  THE COMPANY IS
QUALIFIED UNDER THE CODE AS A REIT.


 


SECTION 3.12.                             REAL PROPERTY.


 


(A)                                  EACH OF THE COMPANY AND THE COMPANY
SUBSIDIARIES OWNS INTERESTS IN THE PROPERTIES LISTED ON SCHEDULE 3.12(A) (THE
“PROPERTIES”), FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS AND THE
LIENS SET FORTH ON SCHEDULE 3.12(A) OR DISCLOSED IN THE COMMISSION FILINGS.


 


(B)                                 EACH OF THE COMPANY AND THE COMPANY
SUBSIDIARIES OWNS EITHER A FEE SIMPLE INTEREST OR A LAND ESTATE OR INTEREST AS A
GROUND LESSEE IN THE PROPERTIES AS SET FORTH IN SCHEDULE 3.12(B).


 


SECTION 3.13.                             MATERIAL CONTRACTS.  EXCEPT AS LISTED
ON SCHEDULE 3.13, THERE IS NO DEFAULT AND THE COMPANY HAS RECEIVED NO WRITTEN
NOTICE OF DEFAULT UNDER ANY CONTRACT OR A CONTRACT LISTED IN THE COMMISSION
FILINGS BY THE COMPANY, THE COMPANY SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE
COMPANY, BY ANY OTHER PARTY THERETO, IN EACH CASE WHICH COULD INDIVIDUALLY OR IN
THE AGGREGATE REASONABLY HAVE A MATERIAL ADVERSE EFFECT, AND NO EVENT HAS
OCCURRED THAT, INDIVIDUALLY OR IN THE AGGREGATE, WITH THE LAPSE OF TIME OR THE
GIVING OF NOTICE OR BOTH WOULD CONSTITUTE A DEFAULT THEREUNDER BY THE COMPANY,
THE COMPANY SUBSIDIARIES OR, TO THE KNOWLEDGE

 

13

--------------------------------------------------------------------------------


 


OF THE COMPANY, BY ANY OTHER PARTY THERETO, THAT COULD INDIVIDUALLY OR IN THE
AGGREGATE REASONABLY HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.14.                             COMPANY EMPLOYEES.  THE COMPANY HAS NO
EMPLOYEES AND IS ADMINISTERED BY FUR ADVISORS LLC PURSUANT TO AN ADVISORY
AGREEMENT, DATED DECEMBER 31, 2003.  THE COMPANY DOES NOT PRESENTLY MAINTAIN OR
CONTRIBUTE TO, OR HAVE ANY LIABILITY WITH RESPECT TO, ANY EMPLOYEE BENEFIT PLAN.


 


SECTION 3.15.                             COMPLIANCE WITH LAWS.  (A) THE COMPANY
AND THE COMPANY SUBSIDIARIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
MATERIAL LAWS AND MATERIAL ORDERS PROMULGATED BY ANY GOVERNMENTAL BODY
APPLICABLE TO THE COMPANY AND THE COMPANY SUBSIDIARIES OR TO THE CONDUCT OF THE
BUSINESS OR OPERATIONS OF THE COMPANY AND THE COMPANY SUBSIDIARIES OR THE USE OF
THEIR PROPERTIES (INCLUDING ANY LEASED PROPERTIES) AND ASSETS.  SINCE JANUARY 1,
2004, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY HAS RECEIVED ANY WRITTEN
NOTICE OF VIOLATION OR ALLEGED MATERIAL VIOLATION OF ANY SUCH LAW OR ORDER BY
ANY GOVERNMENTAL BODY IN ANY MATERIAL RESPECT THAT HAS NOT BEEN RESOLVED. SINCE
JANUARY 1, 2004, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY HAS RECEIVED
WRITTEN NOTICE THAT IT IS THE SUBJECT OF AN INVESTIGATION BY ANY GOVERNMENTAL
BODY WHICH COULD INDIVIDUALLY OR IN THE AGGREGATE REASONABLY HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)                                 TO THE KNOWLEDGE OF THE COMPANY, EXCEPT AS
SET FORTH ON SCHEDULE 3.15(B), THE COMPANY AND THE COMPANY SUBSIDIARIES HAVE ALL
PERMITS NECESSARY FOR THE CONDUCT OF THEIR BUSINESS, EXCEPT WHERE THE FAILURE TO
HAVE SUCH PERMITS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.16.                             PREFERRED STOCK EXEMPTION.


 


(A)                                  ASSUMING THE REPRESENTATIONS AND WARRANTIES
OF THE INVESTORS CONTAINED IN ARTICLE IV ARE TRUE, THE OFFER AND SALE OF THE
SERIES B-1 SHARES (AND THE ISSUANCE OF THE COMMON STOCK TO SUCH INVESTORS UPON
THE CONVERSION OF SUCH SERIES B-1 SHARES) ARE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE COMPANY HAS NOT TAKEN AND WILL NOT TAKE
ANY ACTIONS WHICH WOULD CAUSE THE OFFERS AND SALES CONTEMPLATED HEREUNDER TO
BECOME INELIGIBLE FOR EXEMPTION UNDER THE SECURITIES ACT.


 


(B)                                 NEITHER THE COMPANY NOR ANY PERSON ACTING ON
ITS BEHALF HAS OFFERED THE SERIES B-1 STOCK TO ANY PERSON BY MEANS OF GENERAL OR
PUBLIC SOLICITATION OR GENERAL OR PUBLIC ADVERTISING, SUCH AS BY NEWSPAPER OR
MAGAZINE ADVERTISEMENTS, BY BROADCAST MEDIA, OR AT ANY SEMINAR OR MEETING WHOSE
ATTENDEES WERE SOLICITED BY SUCH MEANS.


 


SECTION 3.17.                             INVESTMENT COMPANY ACT.  THE COMPANY
AND THE COMPANY SUBSIDIARIES ARE NOT, NOR ARE THEY DIRECTLY OR INDIRECTLY
CONTROLLED BY OR ACTING ON BEHALF OF ANY PERSON THAT IS, AN INVESTMENT COMPANY
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 3.18.                             FINANCIAL ADVISORS.  EXCEPT AS SET
FORTH ON SCHEDULE 3.18, NO AGENT, BROKER, INVESTMENT BANKER, FINDER, FINANCIAL
ADVISOR OR OTHER PERSON IS OR WILL BE ENTITLED TO ANY

 

14

--------------------------------------------------------------------------------


 


BROKER’S OR FINDER’S FEE OR ANY OTHER COMMISSION OR SIMILAR FEE AS A RESULT OF
ACTIONS TAKEN BY THE COMPANY OR ITS AFFILIATES, DIRECTLY OR INDIRECTLY, IN
CONNECTION WITH THE CONTEMPLATED TRANSACTIONS.


 


SECTION 3.19.                             NO GENERAL SOLICITATION.  NONE OF THE
COMPANY OR ANY OF ITS “AFFILIATES” (AS DEFINED IN RULE 501(B) OF REGULATION D
UNDER THE SECURITIES ACT (“REGULATION D”)), HAS, DIRECTLY OR THROUGH AN AGENT,
ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING IN CONNECTION
WITH THE OFFERING OF THE SERIES B-1 SHARES (AS THOSE TERMS ARE USED IN
REGULATION D) UNDER THE SECURITIES ACT OR IN ANY MANNER INVOLVING A PUBLIC
OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE SECURITIES ACT; AND THE
COMPANY HAS NOT ENTERED INTO ANY CONTRACTUAL ARRANGEMENT WITH RESPECT TO THE
DISTRIBUTION OF THE SERIES B-1 SHARES EXCEPT FOR THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT, AND THE COMPANY WILL NOT ENTER INTO ANY SUCH
ARRANGEMENT.


 


SECTION 3.20.                             ENVIRONMENTAL LAWS.  EXCEPT AS SET
FORTH IN SCHEDULE 3.20, EACH OF THE COMPANY AND THE COMPANY SUBSIDIARIES IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LIMITATIONS, RESTRICTIONS,
CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS, OBLIGATIONS, SCHEDULES AND
TIMETABLES CONTAINED IN ANY APPLICABLE ENVIRONMENTAL LAWS, OR IN ANY PLAN,
ORDER, NOTICE OR DEMAND LETTER ISSUED, ENTERED, PROMULGATED OR APPROVED
THEREUNDER EXCEPT WHERE THE FAILURE TO COMPLY WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE
INITIAL PURCHASER AND THE INVESTORS


 


SECTION 4.01.                             INITIAL PURCHASER REPRESENTATIONS.


 


(A)                                  THE INITIAL PURCHASER REPRESENTS AND
WARRANTS TO AND AGREES WITH THE COMPANY AND EACH OF THE INVESTORS THAT IT IS A
REGISTERED BROKER-DEALER AND AN INSTITUTIONAL ACCREDITED INVESTOR, AS DEFINED IN
RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT, AS THE CASE MAY BE,
WITH SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS IS
NECESSARY IN ORDER TO EVALUATE THE MERITS AND RISKS OF AN INVESTMENT IN THE
SERIES B-1 SHARES, AND (II) IT IS NOT ACQUIRING THE SERIES B-1 SHARES WITH ANY
PRESENT INTENTION OF OFFERING OR SELLING ANY OF THE SERIES B-1 SHARES IN A
TRANSACTION THAT WOULD VIOLATE THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION


 


(B)                                 THE INITIAL PURCHASER HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY AND EACH OF THE INVESTORS THAT IT (I) HAS NOT SOLICITED
OFFERS FOR, OR OFFERED OR SOLD, THE SERIES B-1 SHARES BY MEANS OF ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING OR IN ANY MANNER INVOLVING A PUBLIC
OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE SECURITIES ACT AND (II) HAS
ONLY SOLICITED OFFERS FOR THE SERIES B-1 SHARES FROM PERSONS WHOM THE INITIAL
PURCHASER REASONABLY BELIEVED TO BE ACCREDITED INVESTORS.


 


(C)                                  THE INITIAL PURCHASER REPRESENTS AND
WARRANTS TO THE COMPANY AND EACH OF THE INVESTORS THAT IT HAS HAD THE
OPPORTUNITY, DIRECTLY OR INDIRECTLY OR THROUGH ITS REPRESENTATIVES,

 

15

--------------------------------------------------------------------------------


 


TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM PERSONS ACTING ON BEHALF OF THE
COMPANY CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 4.02.                             INVESTORS REPRESENTATIONS.  EACH OF
THE INVESTORS REPRESENTS AND WARRANTS, SEVERALLY, TO THE COMPANY AS FOLLOWS:


 


(A)                                  AUTHORIZATION.  SUCH INVESTOR IS A
CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY DULY ORGANIZED AND VALIDLY
EXISTING UNDER THE LAWS OF THE STATE OR COUNTRY OF ITS JURISDICTION OF
FORMATION.  SUCH INVESTOR HAS THE FULL CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND THE CONSUMMATION BY THE INVESTORS OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART
OF THE INVESTORS.  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS HAVE BEEN
AND WILL BE, AS THE CASE MAY BE, DULY EXECUTED AND DELIVERED BY SUCH INVESTOR
AND CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH INVESTOR,
ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE SUBJECT TO THE EFFECTS OF ANY APPLICABLE BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO THE EFFECTS OF GENERAL
EQUITABLE PRINCIPLES.


 


(B)                                 INVESTMENT REPRESENTATIONS.  SUCH INVESTOR
IS AN ACCREDITED INVESTOR AND IS ACQUIRING THE SERIES B-1 SHARES ALLOCATED TO
SUCH INVESTOR FOR SUCH INVESTOR’S OWN ACCOUNT, FOR INVESTMENT, AND NOT WITH A
VIEW TO, OR FOR SALE IN CONNECTION WITH, THE DISTRIBUTION THEREOF OR OF ANY
INTEREST THEREIN.  SUCH INVESTOR HAS ADEQUATE NET WORTH AND MEANS OF PROVIDING
FOR ITS CURRENT NEEDS AND CONTINGENCIES AND IS ABLE TO SUSTAIN A COMPLETE LOSS
OF THE INVESTMENT IN SUCH SERIES B-1 SHARES, AND HAS NO NEED FOR LIQUIDITY IN
SUCH INVESTMENT.  SUCH INVESTOR, ITSELF OR THROUGH ITS OFFICERS, EMPLOYEES OR
AGENTS, HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS
MATTERS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT SUCH
AS AN INVESTMENT IN THE SERIES B-1 SHARES, AND SUCH INVESTOR, EITHER ALONE OR
THROUGH ITS OFFICERS, EMPLOYEES OR AGENTS, HAS EVALUATED THE MERITS AND RISKS OF
THE INVESTMENT IN SUCH SERIES B-1 SHARES.  SUCH INVESTOR UNDERSTANDS THAT THE
SERIES B-1 STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT BY REASON OF
ITS ISSUANCE IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PURSUANT TO THE EXEMPTION PROVIDED IN SECTION 4(2) AND/OR
REGULATION D PROMULGATED UNDER THE SECURITIES ACT, AND THAT THE SERIES B-1 STOCK
MAY NOT BE SOLD OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES
ACT OR EXEMPTED FROM SUCH REGISTRATION.


 


(C)                                  INVESTORS’ ACKNOWLEDGMENT.  SUCH INVESTOR
HAS HAD THE OPPORTUNITY, DIRECTLY OR THROUGH ITS REPRESENTATIVES, TO ASK
QUESTIONS OF AND RECEIVE ANSWERS FROM PERSONS ACTING ON BEHALF OF THE COMPANY
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(D)                                 FINANCIAL ADVISORS.  NO AGENT, BROKER,
INVESTMENT BANKER, FINDER, FINANCIAL ADVISOR OR OTHER PERSON IS OR WILL BE
ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR ANY OTHER COMMISSION OR SIMILAR FEE
AS A RESULT OF ACTIONS TAKEN BY SUCH INVESTOR, DIRECTLY OR INDIRECTLY, IN
CONNECTION WITH ANY OF  THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
OF THE

 

16

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENTS EXCEPT THAT CREDIT SUISSE FIRST BOSTON HAS ACTED AS THE
COMPANY’S PLACEMENT AGENT FOR THE TRANSACTION AS SET FORTH ON SCHEDULE 3.18.


 


(E)                                  LEGEND.


 

(I)                                     THE CERTIFICATES EVIDENCING THE SERIES
B-1 STOCK AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES B-1 STOCK
WILL BEAR A LEGEND (THE “LEGEND”) SUBSTANTIALLY SIMILAR TO THE FOLLOWING:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  NO INTEREST IN THESE SECURITIES MAY BE PLEDGED, HYPOTHECATED, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT IS IN
EFFECT UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SAID
ACT.  THIS CERTIFICATE IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF THE INVESTORS’ RIGHTS AGREEMENT BETWEEN THE
COMPANY, AND THE INVESTORS REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE COMPANY.  EXCEPT AS PROVIDED IN SUCH AGREEMENT, THE SECURITIES REPRESENTED
BY THIS CERTIFICATE ARE NOT TRANSFERABLE AND ANY PURPORTED TRANSFER IN VIOLATION
OF THE PROVISIONS OF SUCH AGREEMENT SHALL BE VOID AND OF NO FORCE AND EFFECT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
OWNERSHIP AND TRANSFER CONTAINED IN THE BY-LAWS AND THE CERTIFICATE OF
DESIGNATIONS FOR THE PURPOSE OF THE COMPANY’S MAINTENANCE OF ITS STATUS AS A
REAL ESTATE INVESTMENT TRUST UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”).  IF THE RESTRICTIONS ON OWNERSHIP OR TRANSFER ARE VIOLATED THE
ISSUANCE OR TRANSFER RESULTING IN SUCH VIOLATION WILL BE VALID ONLY WITH RESPECT
TO SUCH AMOUNT OF SECURITIES AS DOES NOT RESULT IN A VIOLATION OF THE COMPANY’S
BY-LAWS OR CERTIFICATE OF DESIGNATIONS, AND SUCH ISSUANCE OR TRANSFER SHALL BE
NULL AND VOID WITH RESPECT TO ANY EXCESS SECURITIES.  ALL TERMS IN THIS LEGEND
NOT

 

17

--------------------------------------------------------------------------------


 

OTHERWISE DEFINED HEREIN HAVE THE MEANINGS ASCRIBED THERETO IN THE COMPANY’S
BY-LAWS OR CERTIFICATE OF DESIGNATIONS AS THE SAME MAY BE FURTHER AMENDED FROM
TIME TO TIME.

 

(II)                                  THE FIRST PARAGRAPH OF THE LEGEND ENDORSED
ON THE CERTIFICATES PURSUANT TO SECTION 4.02(E) HEREOF SHALL BE REMOVED AND THE
COMPANY SHALL ISSUE A CERTIFICATE WITHOUT SUCH PORTION OF THE LEGEND TO THE
HOLDER THEREOF AT SUCH TIME AS THE SECURITIES EVIDENCED THEREBY CEASE TO BE
RESTRICTED SECURITIES UPON THE EARLIEST TO OCCUR OF (I) A REGISTRATION STATEMENT
WITH RESPECT TO THE SALE OF SUCH SECURITIES SHALL HAVE BECOME EFFECTIVE UNDER
THE SECURITIES ACT AND SUCH SECURITIES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE
WITH SUCH REGISTRATION STATEMENT, (II) THE SECURITIES SHALL HAVE BEEN SOLD TO
THE PUBLIC PURSUANT TO RULE 144 (OR ANY SUCCESSOR PROVISION) UNDER THE
SECURITIES ACT, AND (III) SUCH SECURITIES MAY BE SOLD BY THE HOLDER WITHOUT
RESTRICTION OR REGISTRATION UNDER RULE 144(K) UNDER THE SECURITIES ACT (OR ANY
SUCCESSOR PROVISION).

 


(F)                                    OWNERSHIP AND TRANSFER LIMITATIONS.  SUCH
INVESTOR HAS RECEIVED A COPY OF THE BY-LAWS OF THE COMPANY AND THE CERTIFICATE
OF DESIGNATIONS FOR THE SERIES B-1 STOCK, AND UNDERSTANDS THE RESTRICTIONS ON
TRANSFER AND OWNERSHIP OF THE COMPANY’S CAPITAL STOCK INCLUDED THEREIN.  AS OF
THE CLOSING, NO PERSON WHO OR WHICH IS A BENEFICIAL OWNER OF SUCH INVESTOR WILL
OWN INDIRECTLY (BASED SOLELY ON SUCH PERSON’S PERCENTAGE OWNERSHIP OF SERIES B-1
STOCK THROUGH THE INVESTOR) 9.8% OR MORE OF THE SERIES B-1 STOCK.  THE INVESTORS
ARE NOT ACTING AS A “GROUP” UNDER SECTION 13(D) OF THE EXCHANGE ACT.


 


(G)                                 NO OTHER REPRESENTATION.  SUCH INVESTOR
ACKNOWLEDGES THAT THE COMPANY IS NOT MAKING ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OTHER THAN AS SET FORTH IN THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.


 


(H)                                 NYSE COMPLIANCE.  SUCH INVESTOR ACKNOWLEDGES
THAT IT DOES NOT BENEFICIALLY OWN MORE THAN FIVE PERCENT OF THE COMPANY’S
OUTSTANDING COMMON SHARES AND IS NOT OTHERWISE A SUBSTANTIAL STOCKHOLDER OF THE
COMPANY, AS DEFINED UNDER RULE 312.03 OF THE NYSE LISTED COMPANY MANUAL.


 


(I)                                     OTHER THAN AS SET FORTH IN SECTION 4.01,
EACH OF THE INVESTORS HEREBY ACKNOWLEDGES AND AGREES THAT IT HAS NOT RELIED UPON
ANY REPRESENTATION BY THE INITIAL PURCHASER, NOR HAS THE INITIAL PURCHASER MADE
ANY REPRESENTATION TO SUCH INVESTOR, IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 4.03.                             EACH OF THE PARTIES HERETO
ACKNOWLEDGES THAT CREDIT SUISSE FIRST BOSTON AND ITS AFFILIATES ARE ACTING
SOLELY AS FINANCIAL ADVISOR AND/OR PLACEMENT AGENT TO THE COMPANY AND HAVE NOT
PROVIDED ADVICE TO ANY INVESTOR IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT.  EACH INVESTOR FURTHER ACKNOWLEDGES AND AGREES THAT IT HAS
NOT RELIED UPON ANY REPRESENTATION BY CREDIT SUISSE FIRST BOSTON OR ANY OF ITS
AFFILIATES, NOR HAVE CREDIT SUISSE OR ANY OF ITS AFFILIATES MADE ANY
REPRESENTATION TO SUCH INVESTOR IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

18

--------------------------------------------------------------------------------


 


ARTICLE V
COVENANTS OF THE COMPANY


 

The Company covenants and agrees that for so long as the Series B-1 Shares are
outstanding (and in the case of Section 5.06, as long as the Investor holds
shares of Common Stock issued on conversion thereof):

 


SECTION 5.01.                             ACCOUNTING SYSTEM.  THE COMPANY WILL
MAINTAIN A SYSTEM OF ACCOUNTING AND PROPER BOOKS OF RECORD AND ACCOUNT, IN
ACCORDANCE WITH GAAP AND APPLICABLE LAWS.


 


SECTION 5.02.                             CORPORATE EXISTENCE.  THE COMPANY WILL
PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE AS AN UNINCORPORATED
BUSINESS TRUST AND THE CORPORATE EXISTENCE OF EACH COMPANY SUBSIDIARY (UNLESS
MERGED INTO THE COMPANY) AND ALL RIGHTS AND FRANCHISES OF THE COMPANY AND THE
COMPANY SUBSIDIARIES UNLESS, IN THE GOOD FAITH JUDGMENT OF THE COMPANY, THE
TERMINATION OF OR FAILURE TO PRESERVE OR KEEP IN FULL FORCE AND EFFECT SUCH
EXISTENCE OF A SUBSIDIARY, RIGHT OR FRANCHISE COULD NOT INDIVIDUALLY OR IN THE
AGGREGATE REASONABLY HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.03.                             COMPLIANCE WITH LAW.  THE COMPANY
WILL, AND WILL CAUSE EACH COMPANY SUBSIDIARY TO, COMPLY, IN ALL MATERIAL
RESPECTS, WITH ALL LAWS WHICH ARE APPLICABLE WITH RESPECT TO THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES AND THE OWNERSHIP OF THEIR RESPECTIVE PROPERTIES
 AND WILL MAINTAIN IN EFFECT ALL GOVERNMENT AUTHORIZATIONS, PROVIDED THAT THE
COMPANY SHALL NOT BE DEEMED TO BE IN VIOLATION OF THIS SECTION 5.04 AS A RESULT
OF ANY FAILURE TO COMPLY WITH ANY PROVISIONS OF SUCH LAWS OR FAILURE TO MAINTAIN
IN EFFECT, THE NONCOMPLIANCE WITH WHICH AND THE FAILURE TO MAINTAIN WHICH WOULD
NOT RESULT IN ENFORCEABLE FINES, PENALTIES, INJUNCTIVE RELIEF OR OTHER CIVIL OR
CRIMINAL LIABILITIES WHICH, IN THE AGGREGATE, COULD REASONABLY HAVE A MATERIAL
ADVERSE EFFECT.


 


SECTION 5.04.                             MAINTAIN LISTING.  THE COMPANY WILL
USE COMMERCIALLY REASONABLE EFFORTS TO (X) MAINTAIN THE LISTING AND TRADING OF
ITS COMMON STOCK ON THE NYSE, FOR SO LONG AS THE COMPANY QUALIFIES FOR SUCH
LISTING UNDER THE RULES AND REGULATIONS OF THE NYSE AND (Y) COMPLY IN ALL
MATERIAL RESPECTS WITH THE COMPANY’S REPORTING, FILING, AND OTHER OBLIGATIONS,
UNDER THE RULES AND REGULATIONS OF THE NYSE.  IN THE EVENT THAT THE COMMON STOCK
IS NO LONGER ELIGIBLE FOR LISTING AND TRADING ON THE NYSE, THE COMPANY WILL USE
COMMERCIALLY REASONABLE EFFORTS TO SECURE THE LISTING OR QUOTATION OF THE COMMON
STOCK ON THE NASDAQ NATIONAL MARKET, THE NASDAQ SMALLCAP MARKET OR THE AMERICAN
STOCK EXCHANGE (IF SUCH LISTING IS PERMITTED BY THE BYLAWS, RULES OR REGULATIONS
OF ANY OF THE FOREGOING) AND TO COMPLY IN ALL MATERIAL RESPECTS WITH THE
COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF
SUCH EXCHANGES OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., AS
APPLICABLE.  THE COMPANY WILL PROMPTLY PROVIDE TO THE INITIAL PURCHASER AND EACH
OF THE INVESTORS COPIES OF ANY NOTICES IT RECEIVES FROM THE NYSE AND ANY OTHER
EXCHANGE OR QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS THEN LISTED REGARDING
THE CONTINUED ELIGIBILITY OF THE COMMON STOCK FOR LISTING ON SUCH EXCHANGES OR
QUOTATION SYSTEMS.

 

19

--------------------------------------------------------------------------------


 


SECTION 5.05.                             SECURE LISTING.  THE SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE SERIES B-1 STOCK SHALL BE DULY LISTED,
PENDING NOTICE OF ISSUANCE, ON THE NYSE PRIOR TO THE CLOSING AND THE COMPANY
SHALL MAINTAIN SUCH LISTING IN ACCORDANCE WITH SECTION 5.04.


 


SECTION 5.06.                             EXEMPT PERSONS.  THE PROVISIONS OF THE
COMPANY’S BY-LAWS ANNEXED HERETO AS SCHEDULE 5.06 WILL REMAIN IN EFFECT.


 


ARTICLE VI
ACTIONS PRIOR TO CLOSING


 


SECTION 6.01.                             ACCESS TO INFORMATION.  UNTIL THE
CLOSING DATE OR THE EARLIER TERMINATION OF THIS AGREEMENT, THE COMPANY WILL
PERMIT THE INITIAL PURCHASER AND REPRESENTATIVES OF THE INVESTORS TO VISIT AND
INSPECT ANY OF THE PROPERTIES OF THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES,
TO EXAMINE THE CORPORATE BOOKS, RECORDS, AGREEMENTS AND FILES OF THE COMPANY AND
MAKE COPIES OR EXTRACTS THEREFROM AND TO REQUEST INFORMATION AT REASONABLE TIMES
AND INTERVALS CONCERNING THE GENERAL STATUS OF THE COMPANY’S FINANCIAL CONDITION
AND OPERATIONS, ALL UPON REASONABLE NOTICE AND AT SUCH REASONABLE TIMES AND AS
OFTEN AS THE INITIAL PURCHASER AND SUCH INVESTOR MAY REASONABLY REQUEST.


 


SECTION 6.02.                             CONSENT.  UNTIL THE CLOSING DATE, EACH
OF THE PARTIES HERETO WILL USE ITS REASONABLE BEST EFFORTS AND SHALL FULLY
COOPERATE WITH EACH OTHER PARTY TO MAKE PROMPTLY ALL REGISTRATIONS, FILINGS AND
APPLICATIONS, GIVE ALL NOTICES AND OBTAIN ALL CONSENTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 6.03.                             PUBLICITY.  UNTIL THE CLOSING DATE,
THE PARTIES AGREE NOT TO ISSUE ANY ANNOUNCEMENT, PRESS RELEASE, PUBLIC STATEMENT
OR OTHER INFORMATION TO THE PRESS OR ANY THIRD PARTY WITH RESPECT TO THIS
AGREEMENT OR THE CONTEMPLATED TRANSACTIONS WITHOUT OBTAINING THE PRIOR WRITTEN
APPROVAL OF THE OTHER PARTIES HERETO (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD); PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL PREVENT ANY
PARTY HERETO, AT ANY TIME, FROM FURNISHING ANY REQUIRED INFORMATION TO ANY
GOVERNMENTAL BODY OR FROM ISSUING ANY ANNOUNCEMENT, PRESS RELEASE, PUBLIC
STATEMENT OR OTHER INFORMATION TO THE PRESS OR ANY THIRD PARTY WITH RESPECT TO
THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS IF REQUIRED BY LAW, ALTHOUGH,
THE PARTIES AGREE TO CONSULT WITH EACH OTHER AS TO THE CONTENT OF ANY RELEASE SO
REQUIRED AND CONSIDER IN GOOD FAITH THE COMMENTS OF THE OTHER THEREON.


 


ARTICLE VII
CONDITIONS TO CLOSING


 


SECTION 7.01.                             CONDITIONS TO OBLIGATIONS OF THE
INITIAL PURCHASER AND THE INVESTORS.  THE OBLIGATION OF THE INITIAL PURCHASER
AND THE INVESTORS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
SUBJECT TO THE FULFILLMENT ON OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING
CONDITIONS, ANY OR ALL OF WHICH MAY BE WAIVED BY THE INITIAL PURCHASER AND/OR
THE INVESTORS, AS APPLICABLE, IN WHOLE OR IN PART TO THE EXTENT PERMITTED BY
APPLICABLE LAW:

 

20

--------------------------------------------------------------------------------


 


(A)                                  CONSENTS.  THE COMPANY SHALL HAVE OBTAINED
THE CONSENTS SET FORTH IN SCHEDULE 3.05, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE INITIAL PURCHASER AND THE INVESTORS.


 


(B)                                 MATERIAL ADVERSE EFFECT.  BETWEEN THE DATE
HEREOF AND THE CLOSING DATE, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY
SHALL HAVE SUFFERED OR EXPERIENCED A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO GOVERNMENTAL ORDER OR OTHER PROCEEDING
OR LITIGATION.  NO ORDER OF ANY GOVERNMENTAL BODY SHALL BE IN EFFECT THAT
RESTRAINS OR PROHIBITS THE CONTEMPLATED TRANSACTIONS.


 


(D)                                 LEGAL OPINION.  THE INITIAL PURCHASER AND
THE INVESTORS SHALL HAVE RECEIVED, DATED THE CLOSING DATE AND ADDRESSED TO EACH
OF THE INITIAL PURCHASER AND THE INVESTORS, AN OPINION OF KATTEN MUCHIN ZAVIS
ROSENMAN, COUNSEL TO THE COMPANY, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT B.


 


(E)                                  CERTIFICATE OF DESIGNATIONS.  THE
CERTIFICATE OF DESIGNATIONS SHALL HAVE BEEN ADOPTED BY THE BOARD OF TRUSTEES AND
SHALL BE IN FULL FORCE AND EFFECT.


 


(F)                                    REGISTRATION RIGHTS AGREEMENT.  THE
REGISTRATION RIGHTS AGREEMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE
PARTIES THERETO AND SHALL BE IN FULL FORCE AND EFFECT, IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT C (THE “REGISTRATION RIGHTS AGREEMENT”).


 


(G)                                 INVESTORS’ RIGHTS AGREEMENT.  THE INVESTORS
RIGHTS AGREEMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE PARTIES THERETO
AND SHALL BE IN FULL FORCE AND EFFECT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO
AS EXHIBIT D (THE “INVESTORS’ RIGHTS AGREEMENT”).


 


(H)                                 STOCK CERTIFICATES.


 

(I)                                     THE COMPANY SHALL HAVE DELIVERED TO THE
INITIAL PURCHASER A CERTIFICATE OR CERTIFICATES REPRESENTING THE SERIES B-1
SHARES, DULY REGISTERED IN THE NAME OF THE INITIAL PURCHASER.

 

(II)                                  THE INITIAL PURCHASER SHALL HAVE DELIVERED
TO THE INVESTORS CERTIFICATES REPRESENTING THE SERIES B-1 SHARES IN THE AMOUNTS
SPECIFIED ON SCHEDULE 2.01, DULY REGISTERED BY THE COMPANY IN THE RESPECTIVE
NAMES OF THE INVESTORS AS SET FORTH IN SCHEDULE 2.01.

 


(I)                                     COMPANY CERTIFICATES.  THE COMPANY SHALL
HAVE DELIVERED TO THE INITIAL PURCHASER AND THE INVESTORS:


 

(I)                                     A CERTIFICATE, DATED THE CLOSING DATE,
EXECUTED BY THE SECRETARY OF THE COMPANY WHICH CERTIFIES THAT (A) ATTACHED TO
SUCH CERTIFICATE IS A COMPLETE AND CORRECT COPY OF THE DECLARATION OF TRUST AND
ALL AMENDMENTS THERETO OF THE COMPANY, AND (B) ATTACHED TO SUCH CERTIFICATE IS A
COMPLETE AND CORRECT COPY OF THE BY-LAWS OF THE COMPANY (INCLUDING THE
AMENDMENTS REFERRED TO IN PARAGRAPH (J)) AND THE CERTIFICATE OF DESIGNATIONS,
EACH AS IN FULL FORCE AND EFFECT AT THE CLOSING DATE; AND

 

21

--------------------------------------------------------------------------------


 

(II)                                  A CERTIFICATE, DATED THE CLOSING DATE,
EXECUTED BY THE SECRETARY OF THE COMPANY, WHICH CERTIFIES AS COMPLETE AND
CORRECT RESOLUTIONS OF THE BOARD OF TRUSTEES AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS,
THE ISSUANCE AND SALE OF THE SERIES B-1 STOCK AND THE ISSUANCE OF THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES B-1 STOCK, THE RESERVATION
OF SUCH SHARES OF COMMON STOCK AND THE PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

(j)                                     By-Law Amendment.  The By-Laws of the
Company shall have been amended as provided in Schedule 5.06 hereto.

 

(k)                                  The representations and warranties
contained in this Agreement shall be accurate on the Closing Date as if made on
the Closing Date and the Company shall have performed all of its covenants and
agreements as set forth in this Agreement on or before the Closing Date.  The
Company shall not have taken any action since the date of this Agreement that
would have required a vote or waiver of the Investors or the holders of the
Series B-1 Shares under any Transaction Document.

 

(l)                                     The Investors shall have received a
certificate executed by the President of the Company stating that the conditions
set forth in paragraphs (a), (b), (k) and (o) have been satisfied.

 

(m)                               The Investors shall have received from the
Company such other certificates and documents as they shall reasonably request,
and all proceedings taken by the Company in connection with the Transaction
Documents and all documents and papers relating to such Primary Documents shall
be satisfactory to the Purchasers.

 

(n)                                 The consummation of the Transaction shall
not be prohibited by applicable Law.

 

(o)                                 The shares of Common Stock issuable upon
conversion of the Series B-1 Stock shall have been listed on the NYSE, pending
notice of issuance.

 

(p)                                 The Company shall have paid the reasonable
legal expenses of the Investors incurred in connection with the Transaction
pursuant to Article X below.

 

(q)                                 The Investors shall not be subject as of the
Closing Date to any penalties or liabilities under the Code or other Laws as the
result of the consummation of the transactions contemplated under this Agreement
that were not applicable as of the date of execution of this Agreement.

 

(r)                                    It shall be a condition to each
Investor’s obligations under this Agreement that all other Investors tender
payment for the Series B-1 Shares as set forth on Schedule 2.01; provided,
however, that the release of any such Investor as the result of such
noncompliance by any other Investor shall not affect any remedy the Company may
have against such noncomplying Investor.

 

22

--------------------------------------------------------------------------------


 

(s)                                  Steve Mandis shall have been appointed a
Trustee of the Company.

 


SECTION 7.02.                             CONDITIONS TO OBLIGATIONS OF THE
COMPANY.  THE OBLIGATION OF THE COMPANY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE SUBJECT TO THE FULFILLMENT ON OR PRIOR TO THE
CLOSING DATE OF THE FOLLOWING CONDITIONS, ANY OR ALL OF WHICH MAY BE WAIVED BY
THE COMPANY:


 


(A)                                  NO GOVERNMENTAL ORDER OR OTHER PROCEEDING
OR LITIGATION.  NO ORDER OF ANY GOVERNMENTAL BODY SHALL BE IN EFFECT THAT
RESTRAINS OR PROHIBITS THE CONTEMPLATED TRANSACTIONS.


 


(B)                                 NYSE LISTING.  THE SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF THE SERIES B-1 STOCK SHALL HAVE BEEN LISTED ON THE
NYSE, PENDING NOTICE OF ISSUANCE.


 


(C)                                  REGISTRATION RIGHTS AGREEMENT.  THE
REGISTRATION RIGHTS AGREEMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE
OTHER PARTIES THERETO AND SHALL BE IN FULL FORCE AND EFFECT.


 


(D)                                 INVESTORS’ RIGHTS AGREEMENT.  THE INVESTORS
RIGHTS AGREEMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE OTHER PARTIES
THERETO AND SHALL BE IN FULL FORCE AND EFFECT.


 


(E)                                  IT SHALL BE A CONDITION TO THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT THAT ALL INVESTORS TENDER PAYMENT FOR THE
SERIES B-1 SHARES AS SET FORTH ON SCHEDULE 2.01.

 


ARTICLE VIII
SURVIVAL


 


SECTION 8.01.                             SURVIVAL.  THE REPRESENTATIONS,
WARRANTIES AND COVENANTS TO BE PERFORMED AT OR PRIOR TO CLOSING OF THE PARTIES
SET FORTH IN THIS AGREEMENT SHALL SURVIVE FOR A PERIOD OF 24 MONTHS FOLLOWING
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THEREAFTER SHALL BE OF NO
FURTHER FORCE OR EFFECT, PROVIDED THAT THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTIONS 3.11 (TAXES) AND 4.02(F)(OWNERSHIP AND TRANSFER LIMITATIONS),
SHALL SURVIVE FOR THE APPLICABLE PERIOD OF THE STATUTE OF LIMITATIONS AND THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 3.01 (ORGANIZATION), 3.02
(AUTHORIZATION) AND 3.04 (CAPITALIZATION) SHALL SURVIVE INDEFINITELY (OR IF
INDEFINITE SURVIVAL IS NOT PERMITTED BY LAW, THEN FOR THE MAXIMUM PERIOD
PERMITTED BY APPLICABLE LAW).  FOLLOWING THE EXPIRATION OF THE PERIODS SET FORTH
ABOVE WITH RESPECT TO ANY PARTICULAR REPRESENTATION OR WARRANTY, NO PARTY HERETO
SHALL HAVE ANY FURTHER LIABILITY WITH RESPECT TO SUCH REPRESENTATION OR
WARRANTY.  EXCEPT AS SET FORTH HEREIN, ALL OF THE COVENANTS, AGREEMENTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL SURVIVE THE CLOSING INDEFINITELY (OR IF
INDEFINITE SURVIVAL IS NOT PERMITTED BY LAW, THEN FOR THE MAXIMUM PERIOD
PERMITTED BY APPLICABLE LAW).  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING,
ANY CLAIM FOR INDEMNIFICATION THAT IS ASSERTED BY WRITTEN NOTICE WHICH NOTICE
SPECIFIES IN REASONABLE DETAIL THE FACTS UPON WHICH SUCH CLAIM IS MADE AS
PROVIDED IN THIS SECTION 8.01 WITHIN THE SURVIVAL PERIOD SHALL SURVIVE UNTIL
RESOLVED PURSUANT TO A FINAL NON-APPEALABLE JUDICIAL DETERMINATION OR OTHERWISE.

 

23

--------------------------------------------------------------------------------


 


ARTICLE IX
INDEMNIFICATION


 


SECTION 9.01.                             GENERALLY.  SUBJECT TO THE LIMITATIONS
AND OTHER PROVISIONS OF THIS ARTICLE IX, THE COMPANY COVENANTS AND AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS THE INVESTOR RELATED PARTY MEMBERS AND THE
INITIAL PURCHASER GROUP MEMBERS FROM AND AGAINST (BUT ONLY TO THE EXTENT OF) ANY
AND ALL LOSSES RESULTING FROM, INCURRED IN CONNECTION WITH OR ARISING OUT OF
(BUT ONLY TO THE EXTENT OF) (A) ANY BREACH OF ANY REPRESENTATION, WARRANTY OR
COVENANT OF THE COMPANY CONTAINED HEREIN, (B) THE FAILURE OF THE COMPANY TO
PERFORM ANY OF THE AGREEMENTS, COVENANTS OR OBLIGATIONS CONTAINED HEREIN (OTHER
THAN IF ANY SUCH CLAIM WAS CAUSED BY A BREACH BY THE INVESTORS UNDER THIS
AGREEMENT) AND (C) CLAIMS BY THIRD PARTIES (OTHER THAN INVESTORS IN, OR
SECURITYHOLDERS, MEMBERS, PARTNERS OR AFFILIATES OF, ANY INVESTOR, OR ANY PARTY
TO AN AGREEMENT WITH AN INVESTOR WHICH AGREEMENT IS BREACHED OR IS SUBJECT TO A
CLAIM THAT IT HAS BEEN BREACHED AS A RESULT OF THE COMPANY’S PERFORMANCE UNDER
THIS AGREEMENT) RESULTING SOLELY FROM THE PURCHASE OF THE SERIES B-1 SHARES OR
THE USE BY THE COMPANY OF THE PROCEEDS THEREOF.  SUBJECT TO THE LIMITATIONS AND
OTHER PROVISIONS OF THIS ARTICLE IX, EACH INVESTOR, SEVERALLY AND NOT JOINTLY,
COVENANTS AND AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE COMPANY GROUP
MEMBERS FROM AND AGAINST (BUT ONLY TO THE EXTENT OF) ANY AND ALL LOSSES
RESULTING FROM, INCURRED IN CONNECTION WITH OR ARISING OUT OF (BUT ONLY TO THE
EXTENT OF) (A) ANY BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT
OF SUCH INVESTOR CONTAINED HEREIN OR (B) THE FAILURE OF SUCH INVESTOR TO PERFORM
ANY OF THE AGREEMENTS, COVENANTS OR OBLIGATIONS OF SUCH INVESTOR CONTAINED
HEREIN.  THE TERM “LOSS” OR ANY SIMILAR TERM SHALL MEAN ANY AND ALL DAMAGES,
REDUCTION IN VALUE ACTUALLY REALIZED OR INCURRED OF THE ORIGINAL INVESTMENT IN
THE SERIES B-1 SHARES, DEFICIENCIES, COSTS, CLAIMS, FINES, JUDGMENTS, AMOUNTS
PAID IN SETTLEMENT, EXPENSES OF INVESTIGATION, INTEREST, PENALTIES, ASSESSMENTS,
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ AND AUDITORS’ FEES AND
DISBURSEMENTS, WITNESS FEES AND COURT COSTS).  THE PARTY OR PARTIES BEING
INDEMNIFIED ARE REFERRED TO HEREIN AS THE “INDEMNITEE” AND THE INDEMNIFYING
PARTY IS REFERRED TO HEREIN AS THE “INDEMNITOR.”

 

24

--------------------------------------------------------------------------------


 


SECTION 9.02.                             INDEMNIFICATION PROCEDURE.


 


(A)                                  ANY PARTY WHO RECEIVES NOTICE OF A
POTENTIAL CLAIM THAT MAY, IN THE JUDGMENT OF SUCH PARTY, RESULT IN A LOSS SHALL
USE ALL REASONABLE EFFORTS TO PROVIDE THE PARTIES HERETO NOTICE THEREOF,
PROVIDED THAT FAILURE OR DELAY OR ALLEGED DELAY IN PROVIDING SUCH NOTICE SHALL
NOT ADVERSELY AFFECT SUCH PARTY’S RIGHT TO INDEMNIFICATION HEREUNDER, UNLESS AND
THEN ONLY TO THE EXTENT THAT SUCH FAILURE OR DELAY OR ALLEGED DELAY HAS RESULTED
IN ACTUAL PREJUDICE TO THE INDEMNITOR, INCLUDING, WITHOUT LIMITATION, BY THE
EXPIRATION OF A STATUTE OF LIMITATIONS.  IN THE EVENT THAT ANY PARTY SHALL INCUR
OR SUFFER ANY LOSSES IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT BY SUCH
PARTY HEREUNDER, THE INDEMNITEE SHALL ASSERT A CLAIM FOR INDEMNIFICATION BY
WRITTEN NOTICE (A “NOTICE”) TO THE INDEMNITOR STATING THE NATURE AND BASIS OF
SUCH CLAIM.  IN THE CASE OF LOSSES ARISING BY REASON OF ANY THIRD PARTY CLAIM,
THE NOTICE SHALL BE GIVEN WITHIN THIRTY (30) DAYS OF THE FILING OR OTHER WRITTEN
ASSERTION OF ANY SUCH CLAIM AGAINST THE INDEMNITEE, BUT THE FAILURE OF THE
INDEMNITEE TO GIVE THE NOTICE WITHIN SUCH TIME PERIOD SHALL NOT RELIEVE THE
INDEMNITOR OF ANY LIABILITY THAT THE INDEMNITOR MAY HAVE TO THE INDEMNITEE,
EXCEPT TO THE EXTENT THAT THE INDEMNITOR DEMONSTRATES THAT THE DEFENSE OF SUCH
ACTION HAS BEEN MATERIALLY PREJUDICED BY THE INDEMNITEE’S FAILURE TO TIMELY GIVE
SUCH NOTICE.


 


(B)                                 IN THE CASE OF THIRD PARTY CLAIMS FOR WHICH
INDEMNIFICATION IS SOUGHT, THE INDEMNITOR SHALL, IF NECESSARY, RETAIN COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNITEE, AND HAVE THE OPTION (I) TO DILIGENTLY
CONDUCT ANY PROCEEDINGS OR NEGOTIATIONS IN CONNECTION THEREWITH, (II) TO TAKE
ALL OTHER STEPS TO SETTLE OR DEFEND ANY SUCH CLAIM (PROVIDED THAT THE INDEMNITOR
SHALL NOT SETTLE ANY SUCH CLAIM WITHOUT THE CONSENT OF THE INDEMNITEE WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, PROVIDED, THAT IT SHALL
NOT BE DEEMED UNREASONABLE TO WITHHOLD CONSENT IF SUCH SETTLEMENT INVOLVES A
FINDING OR ADMISSION OF VIOLATION OF LAWS OR RIGHTS, OR RELIEF OTHER THAN
MONETARY DAMAGES THAT WILL BE PAID BY THE INDEMNITOR) AND (III) TO EMPLOY
COUNSEL TO CONTEST ANY SUCH CLAIM OR LIABILITY IN THE NAME OF THE INDEMNITEE OR
OTHERWISE.  IN ANY EVENT, THE INDEMNITEE SHALL BE ENTITLED TO PARTICIPATE AT ITS
OWN EXPENSE AND BY ITS OWN COUNSEL IN ANY PROCEEDINGS RELATING TO ANY THIRD
PARTY CLAIM.  THE INDEMNITOR SHALL, WITHIN 15 BUSINESS DAYS OF RECEIPT OF THE
NOTICE, NOTIFY THE INDEMNITEE OF ITS INTENTION TO ASSUME THE DEFENSE OF SUCH
CLAIM (IN WHICH CASE THE INDEMNITOR WILL BE DEEMED TO HAVE WAIVED ANY RIGHT TO
DISPUTE ITS LIABILITY UNDER SECTION 9.01 WITH RESPECT TO SUCH CLAIM AND ITS
OUTCOME).  IF (I) THE INDEMNITOR SHALL DECLINE TO ASSUME THE DEFENSE OF ANY SUCH
CLAIM, (II) THE INDEMNITOR SHALL FAIL TO NOTIFY THE INDEMNITEE WITHIN 15
BUSINESS DAYS AFTER RECEIPT OF THE NOTICE OF THE INDEMNITOR’S ELECTION TO DEFEND
SUCH CLAIM, (III) THE INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY
BE DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR IN ADDITION TO THOSE
AVAILABLE TO THE INDEMNITOR (IN WHICH CASE THE INDEMNITOR SHALL NOT HAVE THE
RIGHT TO DIRECT THE DEFENSE OF SUCH ACTION ON BEHALF OF THE INDEMNITEE), OR (IV)
A CONFLICT EXISTS BETWEEN THE INDEMNITOR AND THE INDEMNITEE WHICH THE INDEMNITEE
HAS REASONABLY CONCLUDED WOULD PREJUDICE THE INDEMNITOR’S DEFENSE OF SUCH
ACTION, THEN IN EACH SUCH CASE THE INDEMNITOR SHALL NOT HAVE THE RIGHT TO DIRECT
THE DEFENSE OF SUCH ACTION ON BEHALF OF THE INDEMNITEE AND THE INDEMNITEE SHALL,
AT THE SOLE EXPENSE OF THE INDEMNITOR, DEFEND AGAINST SUCH CLAIM AND (X) IN THE
EVENT OF A CIRCUMSTANCE DESCRIBED IN CLAUSE (I) AND (II), THE INDEMNITEE MAY
SETTLE SUCH CLAIM WITHOUT THE CONSENT OF THE INDEMNITOR (AND THE INDEMNITOR MAY
NOT CHALLENGE THE REASONABLENESS OF ANY SUCH SETTLEMENT) AND (Y) IN THE EVENT OF
A CIRCUMSTANCE DESCRIBED IN CLAUSE (III) AND (IV), THE INDEMNITEE MAY NOT SETTLE
SUCH CLAIM WITHOUT THE CONSENT OF THE INDEMNITOR (WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD OR

 

25

--------------------------------------------------------------------------------


 


DELAYED, PROVIDED, THAT IT SHALL NOT BE DEEMED UNREASONABLE TO WITHHOLD CONSENT
IF SUCH SETTLEMENT INVOLVES A FINDING OR ADMISSION OF VIOLATION OF LAWS OR
RIGHTS, OR RELIEF OTHER THAN MONETARY DAMAGES THAT WILL BE PAID BY THE
INDEMNITOR).  THE REASONABLE EXPENSES OF ALL PROCEEDINGS, CONTESTS OR LAWSUITS
IN RESPECT OF SUCH CLAIMS SHALL BE BORNE AND PAID BY THE INDEMNITOR IF THE
INDEMNITEE IS ENTITLED TO INDEMNIFICATION HEREUNDER AND THE INDEMNITOR SHALL PAY
THE INDEMNITEE, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ANY LOSSES,
PROMPTLY AFTER THE INCURRENCE OF SUCH LOSSES.  REGARDLESS OF WHICH PARTY SHALL
ASSUME THE DEFENSE OR NEGOTIATION OF THE SETTLEMENT OF THE CLAIM, THE PARTIES
AGREE, WITHOUT LIMITING THE INDEMNITOR’S OBLIGATIONS HEREUNDER, TO COOPERATE
FULLY WITH ONE ANOTHER IN CONNECTION THEREWITH.  IN THE EVENT THAT ANY LOSSES
INCURRED BY THE INDEMNITEE DO NOT INVOLVE PAYMENT BY THE INDEMNITEE OF A THIRD
PARTY CLAIM, THEN, THE INDEMNITOR SHALL, WITHIN 20 DAYS AFTER WRITTEN NOTICE
FROM THE INDEMNITEE SPECIFYING THE AMOUNT OF LOSSES, PAY TO THE INDEMNITEE, IN
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF SUCH LOSSES.  ANYTHING IN THIS
ARTICLE X TO THE CONTRARY NOTWITHSTANDING, THE INDEMNITOR SHALL NOT, WITHOUT THE
INDEMNITEE’S PRIOR WRITTEN CONSENT, SETTLE OR COMPROMISE ANY CLAIM OR CONSENT TO
ENTRY OF ANY JUDGMENT IN RESPECT THEREOF WHICH IMPOSES ANY FUTURE OBLIGATION ON
THE INDEMNITEE OR WHICH DOES NOT INCLUDE, AS AN UNCONDITIONAL TERM THEREOF, THE
GIVING BY THE CLAIMANT OR PLAINTIFF TO THE INDEMNITEE, A RELEASE FROM ALL
LIABILITY IN RESPECT OF SUCH CLAIM.


 


SECTION 9.03.                             LIMITATIONS ON INDEMNIFICATION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE LIABILITY OF (I)
THE COMPANY UNDER THIS ARTICLE IX SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE
PURCHASE PRICE; AND (II) EACH INVESTOR UNDER THIS ARTICLE IX SHALL BE LIMITED TO
AN AMOUNT EQUAL TO THE PURCHASE PRICE PAID BY SUCH INVESTOR.


 


ARTICLE X
FEES, EXPENSES AND COSTS


 


SECTION 10.01.                         THE COMPANY AGREES TO PAY AT THE CLOSING
(OR IN THE EVENT THE TRANSACTIONS CONTEMPLATED HEREUNDER ARE NOT CONSUMMATED
OTHER THAN AS THE RESULT OF NONCOMPLIANCE BY THE INVESTORS) AND HOLD THE
INVESTORS HARMLESS AGAINST LIABILITY FOR THE PAYMENT OF REASONABLE LEGAL FEES
AND EXPENSES OWED BY SUCH INVESTORS TO THEIR COUNSEL, INCURRED IN CONNECTION
WITH THIS AGREEMENT AND OTHER REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ACCOUNTING EXPENSES AND CONSULTANTS’ FEES) INCURRED BY THE INVESTORS
IN CONNECTION WITH THIS AGREEMENT, UP TO A MAXIMUM AGGREGATE AMOUNT OF
$100,000.  IN THE EVENT THE COMPANY REQUESTS THAT THE TRANSACTION DOCUMENTS BE
AMENDED, OR IF THE COMPANY FILES FOR BANKRUPTCY OR IS DECLARED BANKRUPT, THE
COMPANY SHALL PAY THE REASONABLE LEGAL FEES INCURRED BY THE INVESTORS IN
CONNECTION THEREWITH.


 


ARTICLE XI
TERMINATION


 


SECTION 11.01.                       TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED ON OR ANY TIME PRIOR TO THE CLOSING BY THE MUTUAL WRITTEN CONSENT OF
EACH OF THE INVESTORS AND THE COMPANY.


 


SECTION 11.02.                       EFFECT OF TERMINATION.  IN THE EVENT OF THE
TERMINATION OF THIS AGREEMENT AS PROVIDED IN SECTION 11.01, ALL OBLIGATIONS AND
AGREEMENTS OF THE PARTIES SET FORTH IN THIS AGREEMENT SHALL FORTHWITH BECOME
VOID EXCEPT FOR THE OBLIGATIONS SET FORTH IN:  (I) SECTION 6.03

 

26

--------------------------------------------------------------------------------


 


(PUBLICITY), (II) ARTICLE IX (INDEMNIFICATION) AND (III) ARTICLE X (FEES,
EXPENSES AND COSTS), AND THERE SHALL BE NO LIABILITY OR OBLIGATION ON THE PART
OF THE PARTIES HERETO EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, THE TERMINATION OF THIS AGREEMENT UNDER SECTION
11.01 SHALL NOT RELIEVE EITHER PARTY OF ANY LIABILITY FOR BREACH OF THIS
AGREEMENT PRIOR TO THE DATE OF TERMINATION.


 


ARTICLE XII
MISCELLANEOUS


 


SECTION 12.01.                       NOTICES AND ADDRESSES.  ANY NOTICE, DEMAND,
REQUEST, WAIVER, OR OTHER COMMUNICATION UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN ON THE DATE OF SERVICE, IF
PERSONALLY SERVED OR SENT BY FACSIMILE OR ELECTRONIC MAIL; ON AND UPON RECEIPT,
IF DELIVERED TO A COURIER OR MAILED BY EXPRESS MAIL, IF SENT BY COURIER DELIVERY
SERVICE OR EXPRESS MAIL FOR NEXT DAY DELIVERY, OR IF MAILED TO THE PARTY TO WHOM
NOTICE IS TO BE GIVEN, BY FIRST CLASS MAIL, REGISTERED, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID AND ADDRESSED AS FOLLOWS:


 

If to the Company:

 

 

 

 

 

First Union Real Estate Equity and Mortgage Investments

 

 

7 Bulfinch Place, Suite 500,

 

 

P.O. Box 9507,

 

 

Boston, Massachusetts 02114

 

 

Facsimile: (617) 570-4746

 

 

Telephone: (617) 570-4600

 

 

E-mail: ASST@wfajericho.com

 

 

 

with a copy to:

 

 

 

 

 

Katten Muchin Zavis Rosenman

 

 

575 Madison Avenue

 

 

New York, New York 10022

 

 

Attention: Mark I. Fisher

 

 

Facsimile: (212) 940-8776

 

 

Telephone: (212) 940-8800

 

 

E-mail: mark.fisher@kmzr.com

 

 

 

If to the Initial Purchaser:

 

 

 

 

 

Perrin Holden & Davenport Capital Corp.

 

 

5 Hanover Square

 

 

New York, NY 10004

 

 

Attention: Nelson Braff

 

 

Facsimile:

 

 

Telephone: (212) 566-5100

 

 

E-mail: nbraffphd@aol.com

 

27

--------------------------------------------------------------------------------


 

If to any Investor, to the address set forth on such Investor’s signature page
attached hereto, with a copy to:

 

 

 

 

 

Mark Weissler, Esq.

 

 

Milbank, Tweed, Hadley & McCloy LLP

 

 

1 Chase Manhattan Plaza

 

 

New York, NY 10005

 

 

Facsimile: (212) 822-5446

 

 

Telephone: (212) 530-5446

 

 

E-mail: mweissler@milbank.com

 


SECTION 12.02.                       CAPTIONS.  THE CAPTIONS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE GIVEN ANY EFFECT IN THE
INTERPRETATION OF THIS AGREEMENT.


 


SECTION 12.03.                       NO WAIVER.  THE FAILURE OF A PARTY TO
INSIST UPON STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL
NOT BE CONSIDERED A WAIVER OR DEPRIVE THAT PARTY OF THE RIGHT THEREAFTER TO
INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF THIS AGREEMENT. 
ANY WAIVER MUST BE IN WRITING.  ANY OF THE COVENANTS OR AGREEMENTS CONTAINED IN
THIS AGREEMENT MAY BE WAIVED ONLY BY THE WRITTEN CONSENT OF THE INITIAL
PURCHASER AND THE INVESTORS.


 


SECTION 12.04.                       SEVERABILITY.  IF ONE OR MORE PROVISIONS OF
THIS AGREEMENT ARE HELD TO BE UNENFORCEABLE UNDER APPLICABLE LAW, SUCH
PROVISION(S) SHALL BE EXCLUDED FROM THIS AGREEMENT AND THE BALANCE OF THIS
AGREEMENT SHALL BE INTERPRETED AS IF SUCH PROVISION WERE SO EXCLUDED AND SHALL
BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SO LONG AS THE ECONOMIC OR LEGAL
SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE NOT AFFECTED IN
ANY MANNER MATERIALLY ADVERSE TO ANY PARTY.


 


SECTION 12.05.                       EXCLUSIVE AGREEMENT; AMENDMENT.  THIS
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AMONG THE PARTIES WITH RESPECT TO ITS
SUBJECT MATTER, IS INTENDED (WITH THE DOCUMENTS REFERRED TO HEREIN) AS A
COMPLETE AND EXCLUSIVE STATEMENT OF THE TERMS OF THE AGREEMENT AMONG THE PARTIES
WITH RESPECT THERETO AND CANNOT BE CHANGED OR TERMINATED EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTY OR PARTIES AGAINST WHOM ENFORCEMENT THEREOF IS
SOUGHT.


 


SECTION 12.06.                       LIMITATION ON ASSIGNMENT; PARTIES IN
INTEREST.


 


(A)                                  NO ASSIGNMENT OF THIS AGREEMENT OR OF ANY
RIGHTS OR OBLIGATIONS HEREUNDER MAY BE MADE BY THE COMPANY OR THE INVESTORS (BY
OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES HERETO AND ANY ATTEMPTED ASSIGNMENT WITHOUT THE REQUIRED CONSENTS SHALL
BE VOID.


 


(B)                                 THIS AGREEMENT SHALL BE BINDING UPON, AND
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS.

 

28

--------------------------------------------------------------------------------


 


SECTION 12.07.                       OBLIGATIONS OF INVESTORS SEVERAL.  THE
OBLIGATIONS OF THE INVESTORS HEREUNDER SHALL BE SEVERAL AND NOT JOINT.  NO
INVESTOR SHALL BE RESPONSIBLE FOR THE BREACH OF ANY PROVISION OF THIS AGREEMENT
BY ANY OTHER INVESTOR.


 


SECTION 12.08.                       GOVERNING LAW.  THIS AGREEMENT AND (UNLESS
OTHERWISE PROVIDED) ALL AMENDMENTS HEREOF AND WAIVERS AND CONSENTS HEREUNDER
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF WHICH WOULD SPECIFY THE APPLICATION
OF THE LAW OF ANOTHER JURISDICTION.


 


SECTION 12.09.                       JURISDICTION.  EACH OF THE INVESTORS AND
THE COMPANY (A) HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, NEW YORK
FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE COMPANY, OR ANY INVESTOR,
(B) HEREBY WAIVES THE RIGHT TO JURY TRIAL AND (C) HEREBY WAIVES AND AGREES NOT
TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED
IN OR BY SUCH COURT.  IF A JUDGMENT IS OBTAINED, THIS SECTION SHALL NOT PRECLUDE
ENFORCEMENT THEREOF IN ANY FORUM.


 


SECTION 12.10.                       NO THIRD PARTY BENEFICIARY.  THE TERMS AND
PROVISIONS OF THIS AGREEMENT ARE INTENDED SOLELY FOR THE BENEFIT OF EACH PARTY
HERETO AND THEIR RESPECTIVE SUCCESSORS OR PERMITTED ASSIGNS, AND IT IS NOT THE
INTENTION OF THE PARTIES TO CONFER THIRD-PARTY BENEFICIARY RIGHTS UPON ANY OTHER
PERSON OTHER THAN ANY PERSON ENTITLED TO INDEMNITY UNDER ARTICLE IX; PROVIDED,
HOWEVER, THAT CREDIT SUISSE FIRST BOSTON AND ITS AFFILIATES SHALL BE ENTITLED TO
THE BENEFITS OF, AND TO RELY ON, THE REPRESENTATION SET FORTH IN SECTION 4.03.


 


SECTION 12.11.                       INJUNCTIVE RELIEF.  IN THE EVENT THAT ANY
PARTY THREATENS TO TAKE ANY ACTION PROHIBITED BY THIS AGREEMENT, THE PARTIES
AGREE THAT THERE MAY NOT BE AN ADEQUATE REMEDY AT LAW.  ACCORDINGLY, IN SUCH AN
EVENT, A PARTY MAY SEEK AND OBTAIN PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF
(WITHOUT THE NECESSITY OF POSTING ANY BOND OR UNDERTAKING).  SUCH REMEDIES
SHALL, HOWEVER, BE CUMULATIVE AND NOT EXCLUSIVE AND SHALL BE IN ADDITION TO ANY
OTHER REMEDIES WHICH ANY PARTY MAY HAVE UNDER THIS AGREEMENT OR OTHERWISE.


 


SECTION 12.12.                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED VIA FACSIMILE AND IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL INSTRUMENT AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 


SECTION 12.13.                       ACTIONS SIMULTANEOUS.  ALL ACTIONS TO BE
TAKEN AND ALL DOCUMENTS TO BE EXECUTED AND DELIVERED BY ALL PARTIES AT THE
CLOSING SHALL BE DEEMED TO HAVE BEEN TAKEN AND EXECUTED AND DELIVERED
SIMULTANEOUSLY AND NO ACTIONS SHALL BE DEEMED TO HAVE BEEN TAKEN NOR SHALL ANY
DOCUMENTS BE DEEMED TO HAVE BEEN EXECUTED AND DELIVERED UNTIL ALL ACTIONS HAVE
BEEN TAKEN AND ALL DOCUMENTS HAVE BEEN EXECUTED AND DELIVERED.

 

29

--------------------------------------------------------------------------------


 


SECTION 12.14.                       HOME OFFICE PAYMENT.  SO LONG AS ANY
INVESTOR OR ITS NOMINEE SHALL BE THE HOLDER OF ANY SHARES, AND NOTWITHSTANDING
ANYTHING CONTAINED IN THE CERTIFICATE OF DESIGNATIONS TO THE CONTRARY, THE
COMPANY WILL PAY ALL SUMS BECOMING DUE WITH RESPECT TO SUCH SHARES, OTHER THAN
WITH RESPECT TO REDEMPTION, BY DIRECT DEPOSIT OF AUTOMATED CLEARINGHOUSE FUNDS
INTO SUCH ACCOUNT AS THE INVESTOR SHALL PROVIDE BY WRITTEN NOTICE TO THE
COMPANY, SUBJECT TO EXECUTION OF SUCH DOCUMENTATION AS THE COMPANY’S TRANSFER
AGENT SHALL REASONABLY REQUIRE.


 

[Signature Pages Follow]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

FIRST UNION REAL ESTATE EQUITY
AND MORTGAGE INVESTMENTS

 

 

By:

 

 

 

Name:

 

Title:

 

31

--------------------------------------------------------------------------------


 

HALCYON STRUCTURED OPPORTUNITIES FUND, L.P.

 

 

By:

 

 

 

Name: Steve Mandis

 

Title:

 

Address: c/o

Halcyon Management Company

 

477 Madison Avenue, 8th Floor

 

New York, NY 10022

 

212-303-9493

 

smandis@halcyonllc.com

 

32

--------------------------------------------------------------------------------


 

FAIRHOLME VENTURES II LLC

 

 

By:

 

 

 

Name:  Bruce Fairholme

 

Title:

 

Address:  c/o

Fairholme Capital Management, L.L.C.

 

51 John F. Kennedy Parkway

 

Short Hills, NJ 07078

 

973-379-6557

 

bruce@fairholme.net

 

33

--------------------------------------------------------------------------------


 

HBK FUND L.P.

 

By: HBK Investments L.P., Investment Advisor

 

 

By:

 

 

 

Name:

 

Title:  Authorized Signatory

 

Address: c/o

HBK Investments

 

300 Crescent Court, Suite 700

 

Dallas, TX 75201

 

214-758-6132

 

jestes@hbk.com

 

34

--------------------------------------------------------------------------------


 

GOLDMAN SACHS & CO.

 

 

By:

 

 

 

Name:

 

Title:

 

Address: c/o

Goldman Sachs & Co.

 

85 Broad St.

 

New York, NY 10004

 

212-902-2734

 

jessica.beattie@gs.com

 

35

--------------------------------------------------------------------------------


 

KING STREET CAPITAL, L.P.

 

By:

King Street Capital Management, L.L.C.

 

Its Investment Manager

 

 

By:

 

 

 

Name:

 

Title:

 

Address: c/o

King Street Capital Management

 

65 East 55th Street, 30th Floor

 

New York, NY 10022

 

212-812-3109

 

mpaige@kingstreet.com

 

36

--------------------------------------------------------------------------------


 

BASSO MULTI-STRATEGY HOLDING FUND LTD.

 

 

By:

 

 

 

Name: Howard Fischer

 

Title:

 

Address: c/o

Basso Capital Management

 

1266 East Main Street, 4th Floor

 

Stamford, CT 06902

 

203-352-6120

 

hfischer@bassocap.com

 

37

--------------------------------------------------------------------------------


 

KIMCO REALTY CORPORATION

 

 

By:

 

 

 

Name: David Henry

 

Title:

 

Address: c/o

Kimco Realty Corporation

 

3333 New Hyde Park Road

 

New Hyde Park, NY 11042

 

516-869-7166

 

dhenry@kimcorealty.com

 

38

--------------------------------------------------------------------------------


 

INITIAL PURCHASER:

 

 

By:

 

 

 

 

 

Name: Nelson Braff

 

 

 

Title:

 

39

--------------------------------------------------------------------------------